Exhibit 10.1

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

Dated as of March 26, 2005

 

Among

 

Spider Holding Inc.,

 

NetIQ Corporation,

 

NetIQ Limited

 

and

 

NetIQ Ireland Limited



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

      DEFINITIONS    1

1.1

  Defined Terms    1

1.2

  Other Defined Terms    6

1.3

  Rules of Construction    8

ARTICLE II

      PURCHASE AND SALE OF THE TRANSFERRED ASSETS    8

2.1

  Purchase and Sale of Transferred Assets    8

2.2

  Assumption of Liabilities; Excluded Liabilities    11

2.3

  Transfer of Purchased Assets and Assumed Liabilities    14

2.4

  Procedures for Assets Not Transferable    14

2.5

  Payments Post-Closing    15

ARTICLE III

      PURCHASE PRICE AND ADJUSTMENTS    15

3.1

  Purchase Price    15

3.2

  Payment of Purchase Price and Estimated Purchase Price Adjustment    15

3.3

  Closing Date Net Working Capital Statement; Purchase Price Adjustment    16

3.4

  Allocation of Purchase Price    18

ARTICLE IV

      REPRESENTATIONS AND WARRANTIES    18

4.1

  Representations and Warranties of the Company    18

4.2

  Representations and Warranties of the Buyer    35

ARTICLE V

      COVENANTS    36

5.1

  Access; Information and Records; Confidentiality    36

5.2

  Conduct of the Business Prior to the Closing Date    37

5.3

  No Solicitation or Negotiation    40

5.4

  Non-Solicitation    40

5.5

  Non-Competition    41

5.6

  Further Actions; Reasonable Best Efforts    42

5.7

  Public Announcements    44

5.8

  Employee Benefits    44

5.9

  Insurance    46

5.10

  Certain Notices    47

5.11

  Certain Intellectual Property Covenants; Grant of Rights    47

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

5.12

  WARN    48

5.13

  Confidentiality    48

5.14

  Successors    49

5.15

  Transition Services Agreement    49

5.16

  Non-US Employees    50

5.17

  E-mail and Follow-up Communications    50

5.18

  Provision of Customer and Prospect Information and Follow-up Communications   
50

ARTICLE VI

      TAX MATTERS    51

6.1

  Control of Tax Audits    51

6.2

  Cooperation    51

6.3

  Transfer Taxes    51

6.4

  Proration of Taxes    51

6.5

  Payment of Periodic Taxes and Transfer Costs    52

ARTICLE VII

      CLOSING    52

7.1

  Closing Date    52

7.2

  Deliveries by the Buyer    52

7.3

  Deliveries by the Company    52

ARTICLE VIII

      CONDITIONS PRECEDENT    53

8.1

  Conditions Precedent to Obligations of Parties    53

8.2

  Conditions to Obligations of the Buyer    55

8.3

  Conditions to the Obligations of the Company    54

ARTICLE IX

      TERMINATION    55

9.1

  Termination    55

9.2

  Effect of Termination    56

ARTICLE X

      INDEMNIFICATION    56

10.1

  Indemnification    56

10.2

  Limitations on Indemnity Payments    58

10.3

  Notice of Indemnity Claims    58

10.4

  Indemnification Procedures    58

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

10.5

  Settlement of Indemnity Claims    60

10.6

  Survival    60

10.7

  Treatment of Indemnification Payments    60

ARTICLE XI

      MISCELLANEOUS    61

11.1

  Notices    61

11.2

  Counterparts; Facsimile Signature    62

11.3

  Bulk Sales    62

11.4

  Entire Agreement    63

11.5

  No Third-Party Beneficiaries    63

11.6

  Assignment    63

11.7

  Amendment and Modification; Waiver    63

11.8

  Enforcement; Jurisdiction    63

11.9

  Waiver of Jury Trial    64

11.10

  Costs and Expenses    64

11.11

  Casualty Losses    64

11.12

  Mutual Drafting    64

11.13

  Governing Law    64

11.14

  Severability    65

Exhibits

        

Exhibit A

  Transition Services Agreement     

 

iii



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

ASSET PURCHASE AGREEMENT, dated as of March 26, 2005 (this “Agreement”), among
Spider Holding Inc., a Delaware corporation (the “Buyer”), NetIQ Corporation, a
Delaware corporation (the “Company”), NetIQ Limited, a company organized under
the laws of Ireland (“UK Sub”) and NetIQ Ireland Limited, an Irish corporation
residing in the Cayman Islands (“Irish Sub,” and together with the Company and
the UK Sub, the “Sellers”).

 

RECITALS:

 

WHEREAS, the Web Analytics business unit of the Company and its Subsidiaries,
including the Irish Sub and the UK Sub, is engaged in the business of designing,
developing, providing, selling, marketing, licensing, distributing, otherwise
disposing of, and supporting web analytics software and hosted web analytics
service offerings and related services throughout the world to enable
organizations to track, report and analyze web site traffic, web site usage,
search engine positioning and online marketing campaign effectiveness, which
business, as of the date hereof, is developing, distributing, selling or
otherwise disposing of (or prior to the date hereof has developed, distributed,
sold or otherwise disposed of) the Products (the “Business”); and

 

WHEREAS, upon the terms and conditions set forth herein, the Buyer, directly and
through one or more of its Affiliates (the “Designated Purchasers”), desires to
purchase, and each of the Sellers desires to sell or cause to be sold (the
“Acquisition”) to the Buyer and one or more Designated Purchasers, certain
assets of the Business, and in connection therewith Buyer or one or more
Designated Purchasers are willing to assume certain liabilities of the Business,
all as more particularly described herein, on the terms and subject to the
conditions set forth in this Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1 Defined Terms. Defined terms used in this Agreement have the meanings
ascribed to them as follows:

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under Common Control with, such Person. When used in this
Agreement, “Control” (including, with its correlative meanings, the terms
“Controlling”, “Controlled by” and “under Common Control



--------------------------------------------------------------------------------

with”) shall mean the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by Contract or otherwise.

 

“Antitrust Law” means the Sherman Act, as amended, the Clayton Act, as amended,
the HSR Act, the Federal Trade Commission Act, as amended, and all comparable
foreign Laws that are designed or intended to prohibit, restrict or regulate
actions having the purpose or effect of monopolization or restraint of trade.

 

“Books and Records” shall mean originals or true copies of all agreements,
documents, books, records, invoices, correspondence and files, of the Company
and its Subsidiaries, including records and files stored on computer disks or
tapes or any other storage medium prepared, relating to, used or held for use,
in each case primarily in connection with the conduct or operation of the
Business, including all data and records pertaining to the Transferred
Employees.

 

“Business Balance Sheet” means the unaudited balance sheet of the Business dated
as of December 31, 2004 set forth on Schedule 4.1(g)(ii) of the Company
Disclosure Schedule.

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday or (ii) a
day on which banks in San Francisco, California or New York, New York are
required or authorized by law, executive order or governmental decree to be
closed.

 

“Business Employee” shall mean any current or former employee, independent
contractor or consultant of the Business.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Company Disclosure Schedule” shall mean the Company’s disclosure schedule to
this Agreement delivered by the Company to the Buyer concurrently with the
execution of this Agreement.

 

“Confidentiality Agreement” shall mean the Confidentiality Agreement dated
January 4, 2005, as amended on February 25, 2005, between the Company and
Francisco Partners, L.P.

 

“Contracts” shall mean all written and oral contracts, agreements, leases,
subleases, licenses, purchase orders, instruments of indebtedness, mortgages,
deeds of trust, guarantees and any other binding contractual arrangements to
which the Company or any of its Subsidiaries is a party related to the operation
of the Business or to which any of the Transferred Assets or Assumed Liabilities
is subject.

 

“Current Business Employees” shall mean the Non-US Employees and US Employees,
collectively, who are, immediately prior to the Closing, employed by the Company
or any of its Subsidiaries.

 

“DRC Adjustment Amount” shall mean Three Million Dollars ($3,000,000) minus
capital expenditures incurred and paid by the Company or its Subsidiaries after
the date hereof in respect of the Business that are approved in writing by the
Buyer..

 

2



--------------------------------------------------------------------------------

“dollars” or “$” shall mean United States dollars.

 

“End User Agreements” shall mean customer agreements entered into in the
ordinary course of business that provide users with the non-exclusive,
non-transferable (except in the case of the sale (including a merger,
consolidation or otherwise) of such user or all or substantially all of its
assets), non-sublicenseable right to use a Product internally solely for such
user’s (or its Affiliates’) benefit (in the case of Products that include
software, such agreement providing only an object code license to such software)
or non-exclusive right to receive services of the Company or any Subsidiary of
the Company, but provides no: (i) exclusivity to such users or restrictions on
the ability of the Company or any of its Subsidiaries to conduct any business;
(ii) rights to distribute Products or make any modifications thereto, or (iii)
most favored nation commitments to such users.

 

“Environmental Laws” shall mean all applicable Laws or Orders relating to (i)
pollution, contamination, noise, odor, wetlands, waste or restoration or
protection of the environment or natural resources or the effect of the
environment on employee health and safety, (ii) the handling, use, presence,
disposal, release or threatened release of any Hazardous Substance.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

 

“GAAP” shall mean United States generally accepted accounting principles.

 

“Governmental Authority” shall mean any federal, state, municipal, foreign or
other governmental body, department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign, or other entity exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.

 

“Hazardous Substance” shall mean any substance that is (i) listed, classified or
regulated pursuant to any Environmental Law, (ii) any petroleum or petroleum
product or by-product, asbestos-containing material, lead-containing paint or
plumbing, polychlorinated biphenyls, radioactive materials or radon or (iii) any
other substance which may be the subject of regulatory action by any
Governmental Authority pursuant to any Environmental Law.

 

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.

 

“Intellectual Property” shall mean collectively, on a worldwide basis, all of
the following types of intangible assets: (i) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all Patents and patent disclosures, (ii) all trademarks, service
marks, trade dress, logos, domain names, URLs, trade names, brand names, model
names, corporate names and other source indicators, including all goodwill
associated therewith, and all applications,

 

3



--------------------------------------------------------------------------------

registrations, and renewals in connection therewith, (iii) all copyrights
(whether registered or unregistered), and all applications, registrations and
renewals in connection therewith, (iv) all mask works and all applications,
registrations, and renewals in connection therewith, (v) all trade secrets and
confidential information (including confidential ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer, sales prospect, Distributor and supplier lists, pricing and cost
information, and marketing plans and proposals), (vi) all computer software,
including all source code, object code, firmware, development tools, files,
records and data, and all media on which any of the foregoing is recorded, (vii)
industrial designs and any registrations and applications therefore, (viii)
databases and data collections and all rights therein; (ix) any similar,
corresponding or equivalent rights to any of the foregoing; (x) all joint or
partial interests in any of the foregoing and (xi) all rights to pursue, recover
and retain damages, costs and attorneys’ fees for past, present and future
infringement or misappropriations of the foregoing.

 

“Knowledge of the Company” shall mean, with respect to any matter in question,
the actual knowledge of the individuals listed in Schedule 1.1(i) of the Company
Disclosure Schedule.

 

“Law” shall mean any applicable federal, state, local or foreign law, statute,
common law, rule, regulation, code, directive or ordinance of any Governmental
Authority.

 

“Liabilities” means any direct or indirect liability, indebtedness, claim, loss,
damage, deficiency, obligation or responsibility, fixed or unfixed, choate or
inchoate, liquidated or unliquidated, secured or unsecured, accrued, absolute,
known or unknown, contingent or otherwise.

 

“Licenses and Permits” shall mean all licenses, permits, concessions,
exemptions, consents, franchises, certificates, variances, approvals and other
authorizations that are required by Governmental Authorities or otherwise under
any applicable Law to conduct the Business or to own or use the Transferred
Assets.

 

“Lien” shall mean any lien, claim, charge, option, mortgage, pledge or security
interest, rights of first refusal or rights of first offer, encumbrance
(including leases, easements, licenses, zoning ordinances, covenants,
conditions, restrictions and rights-of-way) or other similar right affecting
real or personal property, in each case, whether arising by contract, operation
of law or otherwise.

 

“Lower Limit” shall mean $2,062,000.

 

“Material Adverse Effect” shall mean any event, change, circumstance or effect
that, individually or together with other events, changes, circumstances or
effects, is materially adverse to the condition (financial or otherwise),
properties, assets (including intangible assets), liabilities or results of
operations of the Business or has a material adverse effect on the ability of
the Company to consummate the transactions contemplated hereunder; provided,
however, that none of the following in and of themselves shall be deemed to
constitute a Material Adverse Effect: any adverse event, change, circumstance or
effect that results from (i) the loss, diminution or disruption of the Business’
existing or prospective customer, distributor or supplier relationships that
results from the negotiation, public announcement, pendency or consummation

 

4



--------------------------------------------------------------------------------

of this Agreement or the transactions contemplated hereby, (ii) conditions
affecting the industry in which the Business participates, the U.S. economy
generally or foreign economies in any locations where the Business has material
operations or sales (the effect of which changes in each case are not materially
disproportionate on the Business) or (iii) changes in economic, regulatory or
political conditions generally (the effect of which changes in each case are not
materially disproportionate on the Business).

 

“Non-US Employees” shall mean the Business Employees set forth on Schedule
1.1(ii)(b) of the Company Disclosure Schedule.

 

“Order” shall mean any order, writ, injunction, judgment, decree or ruling
entered, issued, made or rendered by any court, administrative agency,
arbitration tribunal or other Governmental Authority of competent jurisdiction.

 

“Patents” means all United States and foreign patents and applications therefore
and all reissues, divisions, renewals, reexaminations, extensions, provisionals,
continuations, continuing prosecution applications and continuations-in-part
thereof.

 

“Permitted Liens” shall mean (i) mechanics’, carriers’, workers’ or repairmen’s
Liens arising in the ordinary course of business and securing payments or
obligations that are not delinquent, (ii) Liens for Taxes, assessments and other
similar governmental charges which are not due and payable and (iii) Liens that
arise under zoning, land use and other similar Laws and other imperfections of
title or encumbrances, if any, which do not materially affect the marketability
of the property subject thereto and do not materially impair the use of the
property subject thereto as used as of the date hereof.

 

“Person” shall mean any individual, corporation, partnership, firm, limited
liability company, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Authority or other entity.

 

“Post-Closing Tax Period” shall mean any taxable period beginning after the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period beginning after the Closing Date.

 

“Pre-Closing Tax Period” shall mean any taxable period ending on or before the
Closing Date and, with respect to any Straddle Period, the portion of such
Straddle Period ending on the Closing Date.

 

“Proceeding” shall mean any action, suit, litigation, hearing, grievance by an
employee or group of employees, arbitral action or other proceeding before any
Governmental Authority, at law or in equity.

 

“Receivables” shall mean all billed and unbilled accounts and notes receivable
of the Company and its Subsidiaries to the extent related to the Business.

 

“Representative” shall mean any attorney, accountant, financial advisor or other
authorized representative or agent of any Person.

 

5



--------------------------------------------------------------------------------

“SEC” shall mean the United States Securities and Exchange Commission.

 

“Straddle Period” shall mean any taxable period that begins on or before and
ends after the Closing Date.

 

“Subsidiary” and “Subsidiaries” when used with respect to any Person shall mean
any Person in which such Person directly or indirectly owns 50% or more of the
aggregate voting stock. For purposes of this definition, “voting stock” means
stock or other interests that ordinarily has voting power for the election of
directors or managers.

 

“Tax” or “Taxes” shall mean any taxes of any kind, including those measured on,
measured by or referred to as, income, alternative or add-on minimum, gross
receipts, escheat, capital, capital gains, sales, use, ad valorem, franchise,
profits, license, privilege, transfer, withholding, payroll, employment, social,
excise, severance, stamp, occupation, telecommunications, premium, value added,
property, environmental or windfall profits taxes, customs, duties or similar
fees, assessments or charges of any kind whatsoever, together with any interest
and any penalties, additions to tax or additional amounts (including any
interest thereon) imposed by any Governmental Authority.

 

“Tax Returns” shall mean all reports, estimates, declarations of estimated Tax,
claims for refund, information statements and returns relating to, or required
to be filed in connection with, any Taxes, including any schedule or attachment
thereto, and including any amendment thereof.

 

“Upper Limit” shall mean $3,436,000.

 

“US Employees” shall mean the Business Employees set forth on Schedule
1.1(ii)(a) of the Company Disclosure Schedule.

 

“Working Capital Collar Range” shall mean a range from and including the Lower
Limit and to and including the Upper Limit.

 

1.2 Other Defined Terms. The following capitalized terms are defined in this
Agreement in the Section indicated below:

 

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

401(k) Plan

   4.1(n)

1060 Forms

   3.4(a)

Acquisition

   Recitals

Agreement

   Preamble

Assumed Contracts

   2.1(a)

Assumed Liabilities

   2.2(a)

Business

   Recitals

Business Financial Statements

   4.1(g)

Business Subsidiary

   4.1(b)

Buyer

   Preamble

Buyer 401(k) Plan

   5.8(e)

 

6



--------------------------------------------------------------------------------

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Buyer Indemnified Party

   10.1(a)

Buyer Losses

   10.1(a)

Change of Control

   5.5(a)

Claim Notice

   10.3

Closing

   7.1

Closing Date

   7.1

Closing Date Net Working Capital

   3.2

Closing Date Net Working Capital Statement

   3.3(a)

Closing Statement

   3.3(a)

COBRA

   4.1(n)

Company

   Preamble

Company Financial Statements

   4.1(g)

Company 401(k) Plan

   5.8(e)

Company Indemnified Party

   10.1(b)

Company IP

   4.1(p)

Company Losses

   10.1(b)

Company Plans

   4.1(n)

Company Registered IP

   4.1(p)

Confidential Information

   4.1(p)

Consents

   2.4

Designated Purchasers

   Recitals

Distributor

   4.1(v)

Excluded Assets

   2.1(b)

Excluded Liabilities

   2.2(b)

Foreign Benefit Plan

   4.1(n)

Indemnified Party

   10.3

Indemnifying Party

   10.3

Indemnity Claim

   10.3

Independent Accounting Firm

   3.3(c)

In-Licensed IP

   4.1(p)

Leased Real Property

   2.1(a)

Leases

   4.1(h)

Noncompetition Period

   5.5(a)

Periodic Taxes

   6.4

Plan-to-Plan Transfer

   5.8(e)

Preliminary Closing Date Net Working Capital

   3.2

Preliminary Closing Date Net Working Capital Statement

   3.2

Preliminary Deviation

   3.2

Products

   4.1(p)

Public Software

   4.1(p)

Purchase Price

   3.1

Related Person

   4.1(s)

Seller Plans

   5.8(d)

Shared Contracts

   2.1(a)

 

7



--------------------------------------------------------------------------------

Defined Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Shared Intellectual Property

   5.11(c)

Start Date

   5.8(a)

Tax Proceeding

   6.1

Termination Date

   9.1(b)

Third Party Claim

   10.4

Transfer Costs

   6.3

Transfer Regulations

   5.16

Transferred Assets

   2.1(a)

Transferred Employees

   5.8(a)

Violation

   4.1(d)

WARN

   4.1(o)

 

1.3 Rules of Construction. References in this Agreement to any gender include
references to all genders, and references to the singular include references to
the plural and vice versa. The words “include”, “includes” and “including” when
used in this Agreement shall be deemed to be followed by the phrase “without
limitation”. Unless the context otherwise requires, references in this Agreement
to Articles, Sections and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Agreement. Unless the context
otherwise requires, the words “hereof”, “hereby” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

 

ARTICLE II

 

PURCHASE AND SALE OF THE TRANSFERRED ASSETS

 

2.1 Purchase and Sale of Transferred Assets.

 

(a) Subject to the satisfaction or waiver of the conditions set forth in this
Agreement and subject to Section 2.1(b), at the Closing and as of the Closing
Date, the Company shall and shall cause its Subsidiaries to, as applicable,
sell, transfer, convey, assign and deliver to the Buyer and the applicable
Designated Purchaser, and the Buyer shall or shall cause the applicable
Designated Purchaser to purchase and acquire, all of the Company’s and any of
its Subsidiaries’ right, title and interest in, to and under all of the
properties, assets, rights and claims used or held for use primarily in the
conduct or operation of the Business as the same shall exist on the Closing
Date, whether tangible or intangible (collectively, the “Transferred Assets”),
including all right, title and interest of the Company and its Subsidiaries in,
to and under:

 

(i) all Receivables, all prepayments and prepaid expenses and deposits and other
current assets to the extent related to the Business, and the full benefit of
any

 

8



--------------------------------------------------------------------------------

and all security for such Receivables, prepayments, prepaid expenses, deposits,
and other current assets, any unpaid financing charges accrued thereon, and all
Proceedings related to any such items;

 

(ii) the Leases set forth on Schedule 2.1(a)(ii) of the Company Disclosure
Schedule (the “Leased Real Property”), and all buildings, structures and other
improvements situated thereon;

 

(iii) all owned or leased tangible personal property located at the Leased Real
Property, in the possession or control of Current Business Employees, or
otherwise used or held for use primarily in the conduct or operation of the
Business, including machinery, mobile and immobile equipment, computers,
servers, communications and networking equipment, furniture, office equipment,
furnishings, transportation equipment, parts and supplies;

 

(iv) (A) the Contracts listed on Schedule 2.1(a)(iv)(A) of the Company
Disclosure Schedule, (B) all customer Contracts of the type specified on
Schedule 2.1(a)(iv)(B) of the Company Disclosure Schedule, (C) all Contracts
that Buyer approves in writing prior to Closing and (D) all other Contracts
primarily relating to the conduct or operation of the Business or to which any
of the Transferred Assets or Assumed Liabilities is subject which either are
entered into after the date hereof in accordance with the terms hereof, or which
Buyer determines to assume at Closing, other than those Contracts which relate
both to the Business and primarily to other businesses of the Company and its
Subsidiaries, including those listed on Schedule 2.1(a)(iv)(D) of the Company
Disclosure Schedule (“Shared Contracts”), which Shared Contracts, subject to
Section 2.4 hereof, shall be assumed only to the extent that they relate to the
Business, including, in the cases of clauses (A), (B), (C)and (D), all rights to
receive goods and services purchased pursuant to such Contracts and all claims
and rights to take any other actions arising out of or related to such Contracts
or the Transferred Assets, or in respect thereof (collectively, the “Assumed
Contracts”), provided, that with respect to Shared Contracts Buyer shall assume
only such prospective rights and obligations under Contracts that (A) are End
User Agreements, or (B) constitute agreements with distributors, value added
resellers, independent sales representatives or other participants in the
distribution channel, in each case excluding such Contracts themselves and
solely to the extent such rights and obligations relate to the Products.

 

(v) all Company IP;

 

(vi) all Licenses and Permits, to the extent transferable under applicable Law;

 

(vii) all (A) Books and Records, including any and all data and records
pertaining to the Transferred Employees to the extent not prohibited under
applicable Law and lists of customers, suppliers, vendors, Distributors and
sales prospects to the extent not prohibited under applicable law, and (B) sales
literature, promotional literature, brochures, user manuals, graphics, artwork,
and other selling and advertising material;

 

9



--------------------------------------------------------------------------------

(viii) all express or implied warranties, representations or guarantees made by
suppliers furnishing goods (including the personal property and equipment
referred to in Section 2.1(a)(iii) and (x)) or services, including warranties,
representations, guarantees or other obligations related to product support or
maintenance;

 

(ix) all credits and deferred charges, including real estate and ad valorem
Taxes, leases and rentals, to the extent related to the Business, Transferred
Assets or Assumed Liabilities;

 

(x) all information systems, hardware, telephone systems, software systems,
database and database systems used or held for use primarily in the conduct or
operation of the Business and any and all rights thereunder;

 

(xi) all insurance proceeds received by the Company or any of its Subsidiaries
to the extent related to the Business or any Transferred Assets as a result of
any damage or claim occurring between the date of this Agreement and the Closing
Date and any rights, claims or causes of action existing or arising in respect
of the Business or the Transferred Assets under the Company’s insurance
policies;

 

(xii) all claims, causes of action, choses in action, rights of recovery and
rights of set-off of any kind, to the extent pertaining to or arising out of the
Transferred Assets;

 

(xiii) any assets relating to the Liabilities assumed pursuant to Section
5.8(a);

 

(xiv) the goodwill and going concern value of the Business; and

 

(xv) all other properties, assets, rights and claims reflected on the Business
Balance Sheet or accrued after the date thereof and which would reasonably be
expected to be reflected thereon if the Business Balance Sheet were prepared as
of the Closing Date, or otherwise used or held for use primarily in the conduct
or operation of the Business, including all properties, assets, rights and
claims included in the definition of “Net Working Capital” and reflected on the
Closing Date Net Working Capital Statement, but not otherwise described in this
Section 2.1(a).

 

As of the Closing, risk of loss as to the Transferred Assets shall pass from the
Sellers to the Buyer and the applicable Designated Purchasers, except as may
otherwise be expressly provided herein.

 

(b) Notwithstanding Section 2.1(a), the Buyer and the Designated Purchasers
expressly understand and agree that the Transferred Assets shall exclude, and
the Company and its Subsidiaries shall retain all of their right, title and
interest in, to and under, the following properties, assets, rights and claims,
regardless of whether such properties, assets, rights and claims are used or
held for use primarily in the conduct or operation of the Business as the same
shall exist on the Closing Date, whether tangible or intangible (the “Excluded
Assets”):

 

10



--------------------------------------------------------------------------------

(i) all cash and cash equivalents;

 

(ii) all assets of the Business sold or otherwise disposed of not in violation
of the terms of this Agreement during the period from the date of this Agreement
until the Closing Date;

 

(iii) all Tax refunds, Tax losses, Tax carryforwards, Tax credits and Tax
benefits of the Company with respect to income Tax Returns of the Company;

 

(iv) the minute books for the board of directors, committees or shareholders’
meetings, incorporation documents, stock transfers and Tax or similar related
corporate records of the Company and its Subsidiaries;

 

(v) the servers listed on Schedule 2.1(b)(v) of the Company Disclosure Schedule;

 

(vi) the license key generator identified on Schedule 2.1(b)(vi) of the Company
Disclosure Schedule;

 

(vii) this Agreement, the Transition Services Agreement and the Confidentiality
Agreement and the agreement listed on Schedule 2.1(b)(vii) of the Company
Disclosure;

 

(viii) the assets being provided to the Buyer or a Designated Purchaser pursuant
to the Transition Services Agreement; and

 

(ix) except to the extent set forth in Section 2.1(a), all of the properties,
assets, rights and claims not used or held for use primarily in the conduct or
operation of the Business, including all of the properties, assets, rights and
claims used or held for use primarily in the Company’s and its Subsidiaries’
systems management, security management, administration, migration, operational
change control, VoIP management and content security businesses, including the
products currently known as Security Reporting Center and Firewall Suite.

 

2.2 Assumption of Liabilities; Excluded Liabilities.

 

(a) Subject to the satisfaction or waiver of the conditions set forth in this
Agreement, at the Closing and as of the Closing Date, the Buyer shall or shall
cause the applicable Designated Purchaser to assume and agree to pay, discharge
or perform when due (to the extent not paid, discharged or performed prior to
the Closing) the following Liabilities (the “Assumed Liabilities”):

 

(i) all Liabilities related to the Business and reflected on the Business
Balance Sheet, other than any Excluded Liabilities;

 

(ii) all other Liabilities related to the Business (A) incurred after the date
of the Business Balance Sheet in the ordinary course of business consistent with
past practice or (B) incurred after the date hereof, which were not incurred in
violation of the

 

11



--------------------------------------------------------------------------------

terms hereof, which, in the case of subclause (A) and (B) Liabilities would have
been required to be reflected on the Business Balance Sheet under GAAP if such
Liabilities had been incurred on or prior to the date of the Business Balance
Sheet, other than any Excluded Liabilities;

 

(iii) all Liabilities arising under the Assumed Contracts, including for product
support, maintenance or warranty, to the extent such Liabilities (A) arise in
the ordinary course of business consistent with past practice pursuant to the
terms of such Assumed Contracts, (B) are reflected on the Closing Date Net
Working Capital Statement, or (C) are not required to be reflected on the
Closing Date Net Working Capital Statement and have not arisen as a result of a
default or breach of such Assumed Contract or this Agreement by the Company or
its Subsidiaries;

 

(iv) all Liabilities for payments under the Change of Control Agreements set
forth on Schedule 2.2(a)(iv) of the Company Disclosure Schedule;

 

(v) all Liabilities under or relating to Environmental Laws to the extent
relating to any event or condition arising after the Closing Date; and

 

(vi) all Liabilities expressly assumed by Buyer pursuant to this Agreement,
arising as a result of Transferred Employee’s employment with Buyer, or the
failure of Buyer or a Designated Purchaser to comply with the Transfer
Regulations; and

 

(vii) all Liabilities arising as a result of the post-Closing conduct or
operation of the Business or the post-Closing ownership or use by the Buyer and
its Affiliates of the Transferred Assets, other than any Excluded Liabilities.

 

(b) Neither the Buyer nor any Designated Purchaser shall assume pursuant to this
Agreement or the transactions contemplated hereby any Liabilities of the Company
or any of its Subsidiaries other than the Assumed Liabilities, and the Company
and its Subsidiaries shall retain all such other Liabilities, whether arising
prior to, on or after the Closing Date, including:

 

(i) Liabilities related to or arising out of the use or ownership of any
Excluded Assets;

 

(ii) Liabilities relating to the Business, to the Company or any other
Subsidiary or Affiliate of the Company for any management or similar fees;

 

(iii) Liabilities to the extent arising from or as a result of the conduct of
any business of the Company or any of its Subsidiaries other than the Business;

 

(iv) Liabilities relating to any Business Employee, whether or not arising under
or in respect of any Company Plan, other than those expressly assumed by the
Buyer and/or the applicable Designated Purchaser pursuant to this Agreement or
which are included in the definition of “Net Working Capital” and reflected on
the Closing Date Net Working Capital Statement ;

 

(v) subject to Section 6.4 hereof, Liabilities of the Company or any Affiliate
of the Company for Taxes;

 

12



--------------------------------------------------------------------------------

(vi) Liabilities to or with respect to employees under any Company Plan or
Liabilities with respect to employees which the Company retains pursuant to this
Agreement;

 

(vii) Liabilities under or relating to Environmental Laws to the extent relating
to events or conditions existing as of, or prior to, the Closing Date;

 

(viii) Liabilities under the agreement listed in Schedule 2.1(b)(vii) of the
Company Disclosure Schedule;

 

(ix) Liabilities of the Company or its Subsidiaries to any broker, finder or
agent, including Deutsche Bank Securities Inc., for any investment banking or
brokerage fees, finder’s fees or commission with respect to the transactions
contemplated by this Agreement;

 

(x) Liabilities not reflected on the Business Balance Sheet or the Closing Date
Net Working Capital Statement, unless they are Assumed Liabilities;

 

(xi) all Liabilities relating to any claim for personal injury and/or property
damage to the extent arising out of pre-Closing occurrences and based on product
liability, strict liability or other similar theories of recovery, whether
arising in contract or tort or otherwise;

 

(xii) Liabilities related to any stock option or other equity-based award
granted by the Company of any of its Subsidiaries to any Business Employee;

 

(xiii) Liabilities relating to any bonus that may become payable to a Business
Employee as a result of the transactions contemplated by this Agreement (other
than any such bonus agreement between Buyer and such Business Employee);

 

(xiv) as to any Current Business Employee who becomes employed by the Buyer or
any Designated Purchaser on a Start Date (other than the Closing Date),
Liabilities relating to such Current Business Employee or arising out of the
employment of such Current Business Employees, in each case, prior to the date
such Current Business Employee becomes employed by the Buyer or a Designated
Purchaser; and

 

(xv) except to the extent expressly set forth in Section 2.2(a), Liabilities
relating to the Business, the Products, the Transferred Assets or the Business
Employees or arising out of the operation or ownership of the Business or the
employment of the Business Employees, in each case, prior to the Closing Date,
including, without limitation, Liabilities with respect to any Proceedings.

 

The Liabilities retained by the Company and its Subsidiaries pursuant to this
Section 2.2(b) are referred to herein as the “Excluded Liabilities”.

 

13



--------------------------------------------------------------------------------

2.3 Transfer of Purchased Assets and Assumed Liabilities. The Transferred Assets
shall be sold, conveyed, transferred, assigned and delivered, and the Assumed
Liabilities shall be assumed, pursuant to transfer and assumption agreements,
deeds, endorsements, consents or other instruments in such form as is necessary
to effect a conveyance of good right, title and interest in, to and under the
Transferred Assets and an assumption of the Assumed Liabilities in the
jurisdictions in which such transfers are to be made, and which shall be
satisfactory to the Buyer and the Company, to be executed (upon the terms and
subject to the conditions hereof) on the Closing Date by the Company and/or its
applicable Subsidiaries and the Buyer and/or the applicable Designated
Purchaser, and such other conveyance and assumption documents as may be required
in such jurisdictions.

 

2.4 Procedures for Assets Not Transferable/Shared Contracts. Notwithstanding
anything to the contrary contained in this Agreement, to the extent that the
sale, conveyance, transfer, assignment or delivery or attempted sale,
conveyance, transfer, assignment or delivery to the Buyer or the applicable
Designated Purchaser of any Transferred Asset is prohibited by applicable Law or
would require any governmental or third-party authorizations, approvals,
consents or waivers (collectively, “Consents”) or would constitute a breach or
would in any way adversely affect the rights of the Buyer or any Designated
Purchaser or the Sellers to any Transferred Asset, each of the Company and the
Buyer shall use its, and shall cause its Subsidiaries and Affiliates to use
their respective, reasonable best efforts to obtain such Consents prior to the
Closing and if any such Consents shall not have been obtained prior to the
Closing, this Agreement shall not constitute an agreement to sell, convey,
transfer, assign or deliver (or a sale, conveyance, transfer, assignment or
delivery of) such Transferred Asset if any of the foregoing would constitute a
breach of applicable Law or the rights of any third party; provided, however,
that, subject to the satisfaction or waiver of the conditions set forth in this
Agreement, the Closing shall occur notwithstanding the foregoing on the terms
set forth herein; and provided further, however, that the Company shall not be
relieved of its obligation to sell, and the Buyer of its obligation to purchase,
such Transferred Assets. Following the Closing, the parties shall use their
reasonable best efforts and shall cooperate with each other to obtain promptly
such Consents and novations or other mutually acceptable arrangement with
respect to the Shared Contracts splitting the rights and obligations of the
parties thereto between the Business and the other businesses of the Company and
its Subsidiaries. Pending or in the absence of such Consents, the parties shall
use their respective reasonable best efforts (including assisting each other in
arranging meetings with the counterparty to the Shared Contracts to discuss such
novation or other mutually acceptable arrangement) to implement an alternative
arrangement to permit the Buyer or the applicable Designated Purchaser, as the
case may be, to realize, receive and enjoy substantially similar rights and the
full benefits of such Transferred Assets and Shared Contracts and to be
responsible for the Assumed Liabilities related thereto as if such impediment to
assignment, transfer or novation did not exist, and to enable the Buyer or the
applicable Designated Purchaser, as the case may be, to conduct the Business
until such Consent, novation or mutually acceptable arrangement is obtained;
provided, however, that after Closing, the Company shall, and shall cause its
Subsidiaries to, enforce, upon and at the request of the Buyer and for the
benefit of the Buyer, any rights of the Company or its Subsidiaries arising with
respect to third parties or under such Shared Contracts. If such Consent is
obtained, the Company shall, and shall cause its Subsidiaries to, promptly
convey, transfer, assign and deliver, or cause to be conveyed, transferred,
assigned and delivered, such Transferred Asset to the Buyer or such Designated
Purchaser. The provisions of this Section 2.4 shall not in any way limit the
Buyer’s rights under this Agreement in the event that the conditions to Closing
are not satisfied.

 

14



--------------------------------------------------------------------------------

The Company and its Subsidiaries agree that they will not, without the Buyer’s
consent, which will not be unreasonably withheld, amend, consent to amend or
otherwise alter (including granting a waiver) a Shared Contract if the effect
thereof would in any manner alter the Buyer’s rights or obligations with respect
thereto.

 

2.5 Payments Post-Closing.

 

(a) If, following the Closing Date, the Company or any of its Affiliates
receives any payment or other proceeds (including the benefit of a mistaken
payment) relating to any Transferred Assets or otherwise relating to the conduct
or operation of the Business, including with respect to any Receivables
purchased by the Buyer in the Acquisition or a Shared Contract, the Company
shall, and shall cause its Affiliates to, promptly remit to the Buyer the amount
of any such payments to the extent relating to the Transferred Assets.

 

(b) If, following the Closing Date, the Buyer or any of its Affiliates receives
any payment or other proceeds (including the benefit of a mistaken payment)
relating to any Excluded Assets or otherwise relating to the conduct or
operation of the Company and its Subsidiaries other than the Business (including
pursuant to a Shared Contract), the Buyer shall, and shall cause its Affiliates
to, promptly remit to the Company the amount of any such payments to the extent
relating to the Excluded Assets or such other business.

 

ARTICLE III

 

PURCHASE PRICE AND ADJUSTMENTS

 

3.1 Purchase Price. Subject to any adjustments required pursuant to Sections 3.2
and 3.3, the aggregate purchase price for the Transferred Assets shall be an
amount equal to Ninety Six Million Six Hundred Thousand Dollars ($96,600,000)
minus the DRC Adjustment Amount (the “Purchase Price”), payable in cash by wire
transfer of immediately available funds to an account or accounts designated by
the Company, Irish Sub or UK Sub in writing at least two (2) Business Days prior
to Closing.

 

3.2 Payment of Purchase Price and Estimated Purchase Price Adjustment. No later
than three (3) Business Days prior to the Closing Date, the Company shall
deliver to the Buyer a statement (the “Preliminary Closing Date Net Working
Capital Statement”) setting forth the Company’s reasonable good faith estimate
(the “Preliminary Closing Date Net Working Capital”) of (i) the sum of (x)
Receivables, net of applicable reserves, (y) prepaid expenses of the Business,
and (z) other current assets of the Business, minus (ii) the sum of (x) accounts
payable of the Business, (y) accrued compensation of the Business, and (z) other
current liabilities of the Business (other than deferred revenue), in each case,
calculated as of the Closing Date (the “Closing Date Net Working Capital”) in
accordance with the accounting principles and methodologies (including GAAP)
employed by the Company in preparing the Business Balance Sheet and those set
forth on Schedule 3.2 of the Company Disclosure Schedule consistently applied,
which shall be certified by the Company’s chief financial officer. The
Preliminary Closing Date Net Working Capital Statement shall be accompanied by
reasonable supporting documentation. The Buyer shall have the right to review
the calculation of the

 

15



--------------------------------------------------------------------------------

Preliminary Closing Date Net Working Capital Statement and such supporting
documentation or data of the Company as the Buyer may reasonably request. In the
event that the Buyer does not agree with the Company’s estimate, the Company and
the Buyer shall negotiate in good faith to mutually agree on an acceptable
estimate of the Preliminary Closing Date Net Working Capital Statement, and the
Company shall consider in good faith any proposed comments or changes that the
Buyer may reasonably suggest; provided, however, that the Company’s failure to
include in the Preliminary Closing Date Net Working Capital Statement any
changes proposed by the Buyer, or the acceptance by the Buyer of the Preliminary
Closing Date Net Working Capital Statement, shall not limit or otherwise affect
the Buyer’s remedies under this Agreement, including the Buyer’s right to
include such changes or other changes in the Closing Date Net Working Capital
Statement, or constitute an acknowledgment by the Buyer of the accuracy of the
Preliminary Closing Date Net Working Capital Statement. At the Closing, the
amount of the Purchase Price that the Buyer shall be required to pay to the
Company pursuant to this Agreement shall be adjusted (the “Preliminary
Deviation”)as follows:

 

(i) if the Preliminary Closing Date Net Working Capital is within the Working
Capital Collar Range, there shall be no adjustment to the amount of the Purchase
Price paid by the Buyer to the Company at Closing;

 

(ii) if the Preliminary Closing Date Net Working Capital is less than the Lower
Limit, the amount of the Purchase Price paid by the Buyer to the Company at
Closing shall be reduced by the amount of such shortfall; and

 

(iii) if the Preliminary Closing Date Net Working Capital is greater than the
Upper Limit, the amount of the Purchase Price paid by the Buyer to the Company
at Closing shall be increased by the amount of such excess.

 

3.3 Closing Date Net Working Capital Statement; Purchase Price Adjustment.

 

(a) No later than sixty (60) days after the Closing Date, the Buyer shall
prepare and deliver to the Company (i) a balance sheet of the Business as of the
Closing Date, which balance sheet shall be prepared in accordance with the
accounting principles and methodologies employed by the Company in preparing the
Business Balance Sheet (including GAAP) and those set forth on Schedule 3.2 of
the Company Disclosure Schedule consistently applied (the “Closing Statement”),
and (ii) a statement of the actual Closing Date Net Working Capital (such
statement, as finally determined pursuant to the provisions of this Section 3.3,
the “Closing Date Net Working Capital Statement”) which Closing Date Net Working
Capital Statement shall be prepared in accordance with the accounting principles
and methodologies (including GAAP) employed by the Company in preparing the
Business Balance Sheet and those set forth on Schedule 3.2 of the Company
Disclosure Schedule consistently applied, and derived from the Closing
Statement. The Closing Statement and the Closing Date Net Working Capital
Statement shall be certified by the Buyer’s Chief Financial Officer. The Closing
Date Net Working Capital Statement shall be accompanied by reasonable supporting
documentation. The Company shall and shall cause its accountants to cooperate
with the Buyer and its accountants to the extent required to enable the Buyer to
prepare the Closing Statement and the Closing Date Net Working Capital Statement
in accordance with this Agreement.

 

16



--------------------------------------------------------------------------------

(b) The Company may dispute the Closing Date Net Working Capital Statement and
the Closing Statement by notifying the Buyer within thirty (30) days after its
receipt thereof. During the 30-day period after delivery of the Closing Date Net
Working Capital Statement and the Closing Statement, and until the Closing Date
Net Working Capital Statement is finally determined, employees of the Company
and its accountants shall be entitled to access the Buyer’s and its accountants’
work papers prepared in connection with the Closing Date Net Working Capital
Statement and the Closing Statement and shall be entitled to review and discuss
such work papers with the Buyer and its accountants. Any notice delivered in
accordance with this Section 3.3(b) shall specify in reasonable detail the
nature of any disagreement so asserted. If the Company does not so notify the
Buyer within such period, the Closing Date Net Working Capital Statement and the
Closing Statement shall be final, binding and conclusive on the parties. If the
Company does so notify the Buyer, the Company and the Buyer and their respective
accountants shall attempt in good faith to reconcile their differences, and any
resolution by them as to any disputed amounts shall be set forth in writing and
be final, binding and conclusive on the parties thereto.

 

(c) If the Buyer and the Company are unable to reach a resolution with respect
to all of the items specified in a notice provided pursuant to Section 3.3(b)
within twenty (20) days after receipt by the Buyer of such notice, then either
party may submit the items remaining in dispute for resolution to KPMG LLP or
any other accounting firm or professional who the Company and Buyer mutually
designate (the “Independent Accounting Firm”), which shall, within twenty (20)
days after such submission or such longer period as the Independent Accounting
Firm may reasonably require, determine and report to the Buyer and the Company
upon such remaining disputed items, and such determination shall be final,
binding and conclusive on the parties hereto. The fees and disbursements of the
Independent Accountant Firm shall be allocated between the Company and the Buyer
in such manner that the Company shall be responsible for that portion of the
fees and expenses equal to such fees and expenses multiplied by a fraction the
numerator of which is the aggregate dollar value of disputed items submitted to
the Independent Accounting Firm that are resolved against the Company (as
finally determined by the Independent Accounting Firm) and the denominator of
which is the total dollar value of the disputed items so submitted, and the
Buyer shall be responsible for the remainder of such fees and expenses.

 

(d) Following the determination of the Closing Date Net Working Capital pursuant
to this Section 3.3, the Company shall pay the Buyer, or the Buyer shall pay the
Company, as appropriate, an amount such that the Buyer or the Company, as
applicable, receives an amount equal to the amount that it would have received
under Section 3.2 if the Preliminary Closing Date Net Working Capital had
equaled exactly the Closing Date Net Working Capital. All payments to be made by
the Buyer or the Company under this Section 3.3(d) may be made on a net basis
taking into account payments received under Section 3.2 or to be received by the
Company or the Buyer, and shall be made within five (5) Business Days after the
Closing Net Working Capital shall become final, conclusive and binding. Any
adjustment to the Purchase Price pursuant to this Section 3.3(d), shall be
treated for tax purposes as an adjustment to the Purchase Price.

 

17



--------------------------------------------------------------------------------

3.4 Allocation of Purchase Price.

 

(a) The Buyer and the Company agree to allocate the Purchase Price (and any
Liabilities assumed hereunder that are properly treated as purchase price) in
accordance with the rules under Section 1060 of the Code and the Treasury
Regulations promulgated thereunder. Such allocation shall be mutually agreed
upon between the parties. Prior to Closing the Buyer and the Company shall
negotiate in good faith the principles pursuant to which the Purchase Price
allocation shall be made, including, specifically, the appropriate portion of
the Purchase Price to be allocated to Irish Sub and the UK Sub. The Buyer and
the Company recognize that the Purchase Price does not include the Buyer’s
acquisition expenses and that the Buyer shall allocate such expenses
appropriately. The Buyer and the Company agree to act in accordance with the
computations and allocations as determined pursuant to this Section 3.4 in any
relevant Tax Returns or filings, including any forms or reports required to be
filed pursuant to Section 1060 of the Code, the Treasury Regulations promulgated
thereunder or any provisions of local, state and foreign Law (“1060 Forms”), and
to cooperate in the preparation of any 1060 Forms and to file such 1060 Forms in
the manner required by applicable Law. Any issues with respect to the allocation
which have not been finally resolved within 60 days following Closing shall be
referred to the Independent Accounting Firm and resolved in a manner consistent
with the provisions of Section 3.3(c).

 

(b) If an adjustment is made with respect to the Purchase Price pursuant to
Sections 3.2 or 3.3, the agreed allocation shall be adjusted in accordance with
Section 1060 of the Code and as mutually agreed by the Buyer and the Company.
The Buyer and the Company agree to file any additional information return
required to be filed pursuant to Section 1060 of the Code and to treat the
Allocation Statement as adjusted in the manner described in Section 3.4(a).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

4.1 Representations and Warranties of the Company. Except as set forth in
applicable section or schedule of the Company Disclosure Schedule, the Company
hereby represents and warrants to the Buyer as follows:

 

(a) Due Organization and Power. The Company and each of the Business
Subsidiaries, including Irish Sub, is a corporation duly organized and validly
existing under the laws of the jurisdiction of its organization. Each of the
Company and each of the Business Subsidiaries (i) has all requisite corporate
power and authority to own, lease and operate all of its properties and assets
and to carry on its business as it is now being conducted, including the
Business, except where the failure to have such corporate power and authority,
individually or in the aggregate, has not had, and would not reasonably be
expected to have, a Material Adverse Effect, and (ii) is in good standing and is
duly qualified to do business in each jurisdiction in which the nature of its
business or the ownership, leasing or operation of its properties makes such
qualification necessary, except where the failure to so qualify or be in good
standing, individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect.

 

18



--------------------------------------------------------------------------------

(b) Subsidiaries.

 

(i) Other than Irish Sub and the UK Sub, the Company does not own or hold,
directly or indirectly, any equity interest of any kind in any Person that owns
assets or properties or conducts operations used or held for use in, or related
to, the Business (a “Business Subsidiary”).

 

(ii) Neither the Company nor any of its Subsidiaries has, owns or Controls (of
record or beneficially), directly or indirectly, any interest in any other
Person, or is a party to or participant in any partnership, joint venture or
other similar investment, related to the Business. Neither the Company nor any
of its Subsidiaries is subject to any obligation or requirement to provide funds
to or make any investment (whether in the form of a loan, capital contribution
or otherwise) in any Person related to the Business.

 

(c) Authorization and Validity of Agreement. The Company has all requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby have been duly and validly authorized by all
necessary corporate action and no other corporate action or proceeding on the
part of the Company is or will be necessary for the execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the transactions contemplated hereby. This Agreement has been duly and
validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery hereof by the Buyer, constitutes a legal,
valid and binding obligation of the Company, enforceable against it in
accordance with its terms, except to the extent that its enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting creditors’ rights generally and by general equity
principles (whether considered in a proceeding in equity or at law). The
Company’s Board of Directors, by resolutions duly adopted, has approved this
Agreement and the transactions contemplated by this Agreement, including the
Acquisition. No vote or approval of the stockholders of the Company is required
to approve the Acquisition and the consummation of the transactions contemplated
by this Agreement.

 

(d) No Conflict. Assuming all consents required by Section 8.2(d) hereof are
obtained and compliance with any applicable requirements of the HSR Act, the
execution and delivery of this Agreement by the Company does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, (i) violate any provision of the articles or certificate
of incorporation, by-laws or similar organizational documents of the Company or
any of its Subsidiaries, (ii) conflict with, or result in any violation of, or
constitute a default (with or without notice or lapse of time or both) under, or
give rise to a right of termination, cancellation, acceleration or material
increase of any obligation, liability or fee (of the Company or any of its
Subsidiaries) related to the Business or the loss of a material benefit related
to the Business to which the Company or any of its Subsidiaries is entitled
under, or the creation of a Lien (other than a Permitted Lien) on the
Transferred Assets (any such conflict, violation, default, right of termination,
cancellation or acceleration, loss or creation, a “Violation”) pursuant to any
provision of any of the Assumed Contracts (provided that any failure to include
on Schedule 4.1(d) of the Company Disclosure Schedule any Contract or series

 

19



--------------------------------------------------------------------------------

of Contracts that are individually immaterial to the Business shall not be
considered a willful, intentional or fraudulent breach of this representation)
or any other material contract to which the Company or any of its Subsidiaries
is a party, or (iii) result in any Violation of any Licenses and Permits, Order
or Law applicable to the Business or the Transferred Assets, except in the case
of this clause (iii) for any Violation which, individually or in the aggregate,
has not had, and would not reasonably be expected to have, a Material Adverse
Effect.

 

(e) Consents. No consent, approval, Order, Licenses and Permits, or
registration, declaration or filing with, or notice to, any Governmental
Authority is required in connection with the execution and delivery of this
Agreement by the Company or the consummation by the Company of the transactions
contemplated hereby, except for (i) compliance with any applicable requirements
of the HSR Act and the requirements of any comparable foreign Antitrust Law the
parties reasonably agree is applicable, and (ii) such other consents, approvals,
Orders, Licenses and Permits, registrations, declarations and filings with or
notice to any Governmental Authority which, if not obtained or made,
individually or in the aggregate, would not reasonably be expected to interfere
in any material respect with the Buyer’s conduct of the Business.

 

(f) Conduct of the Business. Except as expressly contemplated hereby, since
December 31, 2004 to the date of this Agreement, (i) the Company and its
Subsidiaries have conducted the operations of the Business only in the ordinary
course of business consistent with past practice and (ii) there has not been any
Material Adverse Effect.

 

(g) Financial Statements; Undisclosed Liabilities.

 

(i) The consolidated financial statements of the Company and its consolidated
Subsidiaries (including the related notes and schedules) included in the
Company’s Annual Report on Form 10-K for the year ended June 30, 2004 and in the
Company’s Quarterly Report on Form 10-Q for the six months ended December 31,
2004 filed by the Company with the SEC (collectively, the “Company Financial
Statements”), (A) complied as to form, as of its date of filing with the SEC, in
all material respects with all applicable accounting requirements and with the
published rules and regulations of the SEC with respect thereto, including all
requirements pursuant to the Sarbanes-Oxley Act of 2002, (B) have been prepared
in accordance with GAAP (except, in the case of unaudited financial statements,
to the extent permitted by Form 10-Q under the Securities Exchange Act of 1934,
as amended) applied on a consistent basis during the periods involved (except as
may be disclosed therein) and (C) fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
and the consolidated results of operations, changes in stockholders’ equity and
cash flows of such companies as of the dates and for the periods shown. The
financial books and records of the Company and its Subsidiaries, taken as a
whole, are true and correct in all material respects.

 

(ii) Schedule 4.1(g)(ii) of the Company Disclosure Schedule contains a true and
complete copy of the unaudited Business Balance Sheet and the related unaudited
consolidated statement of income for the Business for the twelve month period
ended December 31, 2004 (collectively, the “Business Financial Statements”). The

 

20



--------------------------------------------------------------------------------

Business Financial Statements present fairly, in all material respects, the
financial condition and results of operations of the Business as of their
respective dates and for the respective periods indicated therein. The Business
Financial Statements were prepared in good faith and derived from the Company
Financial Statements and were prepared in accordance with GAAP except as
expressly described on Schedule 3.2 and 4.1(g)(ii) of the Company Disclosure
Schedule. The Company is not aware of, is not contemplating, nor has it been
notified, in writing or orally, by its auditors or by the SEC of any fact or
circumstance, or proposed or potential adjustment, that might require an
adjustment to the Company Financial Statements which would, if implemented,
materially and adversely affect the Business Financial Statements.

 

(iii) All of the Liabilities reflected on the Business Balance Sheet are related
to the Business and arose out of or were incurred in the ordinary course of
business. Except (A) to the extent reflected or reserved against in the Business
Balance Sheet, (B) for Liabilities that are incurred after the date of the
Business Balance Sheet and prior to the date hereof in the ordinary course of
business consistent with past practices, (C) for Liabilities that are incurred
after the date hereof in the ordinary course of business in accordance with the
terms hereof, or (D) for Excluded Liabilities, there are no Liabilities relating
to the Business that are or would be reasonably expected to be material to the
Business.

 

(h) Properties.

 

(i) There is no real property legally or beneficially owned by the Company or
any of its Subsidiaries at which any ongoing material portion of the Business is
conducted or at which any Current Business Employees are located.

 

(ii) Schedule 4.1(h)(ii) of the Company Disclosure Schedule contains a complete
and accurate list as of the date hereof of (A) all real property leased or
subleased by the Company and its Subsidiaries at which any ongoing material
portion of the Business is conducted or at which any Current Business Employees
are located and (B) the agreements under which such real property is leased (the
“Leases”). Except as, individually or in the aggregate, has not interfered, and
would not reasonably be expected to interfere in any material respect with the
conduct of the Business, (A) each Lease has been executed and is in full force
and effect, (B) none of the Company or any of its Subsidiaries is in breach or
default in any respect under any such Lease, and, to the Knowledge of the
Company, no event has occurred which, with notice or lapse of time or both,
would constitute such a material breach or default of such Lease, (C) each Lease
will continue to be binding in accordance with its terms immediately following
the Closing, except those Leases which would no longer be binding as a result of
actions that are taken by the Buyer or its Affiliates, and (D) to the Knowledge
of the Company, no party to such Lease is in breach or default under such Lease
or has repudiated any material provision thereof.

 

(i) Title to Transferred Assets; Sufficiency of Assets.

 

(i) The Company or its applicable Subsidiaries have good and valid

 

21



--------------------------------------------------------------------------------

title to, or in the case of any leased Transferred Assets has a valid leasehold
interest in, all of the Transferred Assets and at the Closing will transfer and
deliver to the Buyer and/or the applicable Designated Purchaser good and valid
title to the Transferred Assets, free and clear of all Liens, other than
Permitted Liens.

 

(ii) The Transferred Assets constitute all of the assets necessary for the Buyer
to conduct the Business in the manner in which it is currently being conducted.

 

(iii) All of the machinery, equipment and other tangible assets included in the
Transferred Assets have been maintained in accordance with normal industry
practice and are otherwise suitable for the purposes for which they are
currently used.

 

(j) Taxes.

 

(i) All Tax Returns required to be filed in connection with the Business have
been timely filed. All Taxes required to be paid (whether or not shown to be due
on such Tax Returns), the non-payment of which would result in a Lien on any
Transferred Asset, have been timely paid. All such Tax Returns are true, correct
and complete in all material respects.

 

(ii) There is no material Proceeding, investigation, audit or examination
proposed in writing or currently ongoing in connection with the Business in
respect of any Tax. No deficiencies for any Taxes have been proposed, asserted
or assessed in connection with the Business. Neither the Company nor any of its
Subsidiaries is currently the beneficiary of any extension of time within which
to pay any Tax, the non-payment of which would result in a Lien on any
Transferred Asset, or to file any Tax Return with respect to such Taxes. Neither
the Company nor any of its Subsidiaries has waived any statute of limitations in
respect of Taxes, the non-payment of which would result in a Lien on any
Transferred Asset, or agreed to any extension of time with respect to a Tax
assessment or deficiency, the non-payment of which would result in a Lien on any
Transferred Asset. No claim has ever been made by a Governmental Entity in a
jurisdiction where the Company does not file Tax Returns that the Company is or
may be subject to taxation by that jurisdiction.

 

(iii) All Taxes required to have been withheld in connection with the Business
have been withheld and paid over to the proper Governmental Authority.

 

(iv) There are no material Liens for Taxes upon any of the Transferred Assets
(other than for Taxes not yet due and payable).

 

(k) Legal Proceedings. Schedule 4.1(k) of the Company Disclosure Schedule sets
forth, as of the date hereof, all Proceedings pending or, to the Knowledge of
the Company, threatened against, the Company or any of its Subsidiaries
affecting or involving the Business or any of the Transferred Assets or the
Assumed Liabilities or challenging the validity of this Agreement or any of the
transactions contemplated hereby. Except as set forth on Schedule 4.1(k) of the
Company Disclosure Schedule, there are no material Proceedings pending or, to
the Knowledge of the Company, threatened against, the Company or any of its
Subsidiaries affecting or involving the Business or any of the Transferred
Assets or the Assumed Liabilities. Neither

 

22



--------------------------------------------------------------------------------

the Company nor any of its Subsidiaries nor any of their respective properties
is or are subject to any Order affecting or involving the Business, the
Transferred Assets or the Assumed Liabilities, except for those that,
individually or in the aggregate, would not reasonably be expected to interfere
in any material respect with the conduct of the Business. There are no formal or
informal SEC inquiries or investigations, other governmental inquiries or
investigations or internal investigations or material whistle-blower complaints
pending, or to the Knowledge of the Company with respect to SEC or other
governmental inquiries or investigations, threatened, relating to, affecting or
involving the Business, the Transferred Assets or the Assumed Liabilities in any
material respect.

 

(l) Licenses and Permits; Compliance with Laws. Except as, individually or in
the aggregate, has not and would not reasonably be expected to interfere in any
material respect with the conduct of the Business:

 

(i) the Company or a Business Subsidiary owns or possesses all material Licenses
and Permits, and has made all filings, applications and registrations with all
Governmental Authorities, and all such Licenses and Permits are in full force
and effect;

 

(ii) no loss of any such material Licenses and Permits is pending in any
Proceeding or, to the Knowledge of the Company, has been threatened by a
Governmental Authority, except for normal expirations in accordance with the
terms thereof or applicable Law and all such material Licenses and Permits may
be transferred to the Buyer or its Subsidiaries;

 

(iii) the Business has been operated in material compliance with (A) all terms
and conditions of the Licenses and Permits and (B) all Laws applicable to the
operation of the Business and ownership or use of the Transferred Assets, and
neither the Company nor any of its Subsidiaries has received any written notice
of any pending Proceeding alleging facts which, if true, would constitute a
failure to comply with either (A) or (B) of this Section 4.1(l)(iii); and

 

(iv) there are no (A) unresolved violations or exceptions noted by any
Governmental Authority in any report, comment letter or other written statement
relating to or based on any examinations related to the Business or the
Transferred Assets, or (B) written agreements, memoranda of understanding or
commitment letters or similar undertakings to any Governmental Authority related
to the Business or the Transferred Assets, to which the Company or its
Subsidiaries is a party, or Orders from, or any resolution adopted at the
request of, any Governmental Authority related to the Business or the
Transferred Assets.

 

(v) As of the Closing Date, the Company and its Subsidiaries may transfer the
Personal Data of the Customers and Prospects to the Buyer or the applicable
Designated Purchaser to allow the Buyer to (i) notify Customers and Prospects of
the Acquisition, (ii) request that the Customers and Prospects register a
Customer or Prospect account with the Buyer, (iii) fulfill the requests from or
agreements with the applicable Customers and Prospects (e.g., as part of a
legitimate business interest), and (iv)

 

23



--------------------------------------------------------------------------------

otherwise process Customer or Prospect Personal Data in accordance with
Company’s privacy policy and in accordance with the existing Communications
Preferences for such Customers and Prospects as communicated by the Company to
the Buyer. The Company has obtained the applicable permissions required by the
Customers and Prospects to process their Personal Data as described in this
Agreement.

 

(m) Environmental Matters. Except as, individually or in the aggregate, has not
had, and would not reasonably be expected to have, a Material Adverse Effect:

 

(i) The Company and its Subsidiaries, each in connection with the Business, have
complied with all Environmental Laws;

 

(ii) the Leased Real Property and all other property owned, used, occupied or
operated in connection with the Business (including soils, groundwater, surface
water, buildings, equipment or other structures or facilities) do not contain
and are not contaminated with any Hazardous Substance which would require
remediation under Environmental Laws;

 

(iii) the properties formerly owned, used, occupied or operated in connection
with the Business were not contaminated with any Hazardous Substance during the
period of ownership, use, occupation or operation by the Company or any of its
Subsidiaries which would require remediation under Environmental Laws;

 

(iv) neither the Company nor any of its Subsidiaries, each in connection with
the Business, is subject to liability for any Hazardous Substance disposal or
contamination on any third party property under Environmental Laws; and

 

(v) neither the Company nor any of its Subsidiaries has received any notice,
demand, letter, claim or request for information indicating that the Company,
any of its Subsidiaries or the Business may be in violation of or subject to
liability under any Environmental Law.

 

(n) Employee Benefit Plans.

 

(i) Schedule 4.1(n)(i) of the Company Disclosure Schedule contains a true and
complete list of (1) each “employee benefit plan” (within the meaning of Section
3(3) of ERISA), (2) any other written, unwritten, formal or informal plan or
agreement involving direct or indirect compensation other than workers’
compensation, unemployment compensation and other government programs, under
which the Company or any of its Subsidiaries has or is reasonably expected to
have any present or future liability (directly or indirectly), or (3) any
employment, severance or other similar contract (other than at-will offer
letters, or agreements for Non-US Employees required by applicable Law),
arrangement or policy (written or oral) providing for insurance coverage
(including any self-insured arrangements), non-statutory workers’ compensation,
disability benefits, supplemental unemployment benefits, vacation benefits,
retirement benefits, deferred compensation, profit-sharing, bonuses, stock
options, stock appreciation rights or other forms of incentive compensation or
post-retirement insurance, compensation or benefits entered into, in the case of
(1) through (3)

 

24



--------------------------------------------------------------------------------

that is maintained or contributed to, or required to be maintained or
contributed to, by the Company or any of its Subsidiaries, or to which the
Company or any of its Subsidiaries is a party or otherwise bound, and in each
case under which any Business Employee has any present or future right to
benefits. All such plans, agreements, programs, policies and arrangements shall
be collectively referred to as the “Company Plans”.

 

(ii) With respect to each Company Plan, the Company has provided or made
available to the Buyer a current, accurate and complete copy (or, to the extent
no such copy exists, an accurate description) thereof (including, without
limitation, all amendments thereto) and: (A) any related trust agreement or
other funding instrument, (B) all Internal Revenue Service or Department of
Labor determination, opinion, notification and advisory letters, (C) the most
recent summary plan description together with the summary or summaries of
material modifications thereto, if any, and any other written communications (or
a description of any oral communications) by the Company or its Subsidiaries to
the Business Employees concerning the extent of the benefits provided under a
Company Plan, (D) a summary of any proposed amendments or changes anticipated to
be made to the Company Plans at any time within the twelve months immediately
following the date hereof, and (E) to the extent applicable, for the most recent
plan year (1) the Form 5500 and all attached schedules, (2) audited financial
statements, (3) actuarial valuation reports, (4) all discrimination tests, and
(5) all material written agreements and contracts currently in effect, including
(without limitation) administrative service agreements, group annuity contracts,
and group insurance contracts.

 

(iii) (A) Each Company Plan that is intended to qualify as a “cash or deferred
arrangement” within the meaning of Section 401(k) of the Code (a “401(k) Plan”)
has been maintained and administered in all material respects in accordance with
its terms, and in material compliance with the applicable provisions of ERISA,
the Code and other applicable Laws; (B) each 401(k) Plan, and each related trust
intended to qualify under Section 501(a) of the Code, has received a favorable
determination letter as to its qualification under Section 401(a) or Section
501(a) of the Code, as applicable, and nothing has occurred, whether by action
or failure to act, that could reasonably be expected to cause the loss of such
qualification; and (C) no event has occurred and no condition exists that would
subject the Company or its Subsidiaries, either directly or by reason of their
affiliation with any member of their “Controlled Group” (defined as any
organization which is a member of a controlled group of organizations within the
meaning of Sections 414(b), (c), (m) or (o) of the Code), to any tax, fine,
lien, penalty or other liability imposed by ERISA, the Code or other applicable
Laws for which the Buyer or any Designated Purchaser would reasonably be
expected to be liable.

 

(iv) Neither the Company nor any of its Subsidiaries participate in or
contribute to any “multiemployer plan” as defined in Section 3(37) of ERISA, a
plan described in Section 413 of the Code or any plan subject to Title IV of
ERISA or section 302 of ERISA. Neither the Company nor any of its Subsidiaries
has any outstanding or contingent obligations or liabilities with respect to a
multiemployer plan, a plan described in Section 413 of the Code or any plan
subject to Title IV of ERISA or section 302 of ERISA.

 

25



--------------------------------------------------------------------------------

(v) With respect to any Company Plan, no actions, suits or claims (other than
routine claims for benefits in the ordinary course), administrative
investigations, audits or other administrative proceedings by the Department of
Labor, the Internal Revenue Service or other Governmental Authority are pending
or in progress or to the Knowledge of the Company threatened which, in any such
case, individually or in the aggregate, could reasonably be expected to result
in a material liability to the Buyer or any Designated Purchaser. No “Prohibited
Transaction,” within the meaning of Section 4975 of the Code or Sections 406 or
407 of ERISA and not otherwise exempt under Section 408 of ERISA, has occurred
with respect to any 401(k) Plan.

 

(vi) There is no contract, plan or arrangement covering any employee or former
employee of the Company or any of its Subsidiaries that, individually or
collectively, could give rise to the payment as a result of the transactions
contemplated by this Agreement of any amount that would not be deductible by the
Company or such Subsidiary by reason of Section 280G of the Code. For purposes
of the foregoing sentence, the term “payment” shall include (without limitation)
any payment, acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits.

 

(vii) The Company shall be responsible for providing continuation coverage to
the extent required by Section 4980B of the Code or similar state law (“COBRA”)
to those Business Employees (other than Transferred Employees), and other
qualified beneficiaries under COBRA with respect to such employees, who have a
COBRA qualifying event (due to termination of employment with the Company or
otherwise) prior to or in connection with the transactions contemplated by this
Agreement. Except as required by Law, neither the Buyer nor any of its
Affiliates shall be responsible for the failure of the Company to comply with
any of the requirements of COBRA, including applicable notice requirements. The
Company shall indemnify and hold the Buyer and its Affiliates harmless from any
and all liabilities, claims or expenses incurred by the Buyer or its Affiliates,
as applicable, as a result of the failure of the Company to comply with any of
the requirements of COBRA, including applicable notice requirements.

 

(viii) With respect to any governmental or other program providing benefits to
any Business Employee maintained outside the jurisdiction of the United States,
or covering any Business Employee residing or working outside the United States,
or any agreement for any Non-US Employee required by applicable Law, under which
the Company or any of its Subsidiaries has or may have any present or future
liability (directly or indirectly) (each, a “Foreign Benefit Plan”), (A) all
such Foreign Benefit Plans have been established, maintained and administered in
compliance in all material respects with their terms and all applicable
statutes, laws, ordinances, rules, orders, decrees, judgments, writs, and
regulations of any controlling Governmental Authority, (B) all Foreign Benefit
Plans that are required to be funded are funded to the full extent required by
Law, and with respect to all other Foreign Benefit Plans, adequate reserves
therefore have been established on the Closing Date Net Working Capital
Statement, and (C) no liability or obligation of the Company or its Subsidiaries
exists with respect to such Foreign Benefit Plans that will as a matter of Law
become a Liability of Buyer or its Affiliates.

 

26



--------------------------------------------------------------------------------

(ix) Schedule 4.1(n)(ix) of the Company Disclosure Schedule contains a true and
complete list of all Business Employees currently employed by the Company or any
of its Subsidiaries who are currently on a short- or long-term disability leave
or other leave of absence (but not including vacation).

 

(x) No Company Plan (other than Foreign Benefit Plans) provides, or reflects or
represents any liability to provide, benefits (including, without limitation,
death or medical benefits), whether or not insured, with respect to any former
or current Business Employee, or any spouse or dependent of any such employee,
beyond the employee’s retirement or other termination of employment with the
Company and its Subsidiaries other than (A) coverage mandated by Part 6 of Title
I of ERISA or Section 4980B of the Code, (B) retirement or death benefits under
any plan intended to be qualified under Section 401(a) of the Code, (C)
disability benefits that have been fully provided for by insurance under a
Company Plan that constitutes an “employee welfare benefit plan” within the
meaning of Section (3)(1) of ERISA, or (D) benefits in the nature of cash
severance pay with respect to one or more of the severance plans set forth on
Schedule 4.1(n)(i) of the Company Disclosure Schedule.

 

(o) Labor Matters.

 

(i) Neither the Company nor any of its Subsidiaries, with respect to the
Business, is a party to any US or non-US collective bargaining agreement or
other labor union contract (or is subject to any statutory scheme of similar
import) applicable to all or any of the Current Business Employees, nor, to the
Knowledge of the Company, are there any activities or proceedings of any labor
union to organize any Current Business Employees.

 

(ii) The Company and its Subsidiaries are, with respect to the Business, in
material compliance with all applicable Laws respecting employment practices,
terms and conditions of employment, management-labor relations and wages and
hours which are in effect as of the date of this Agreement. There is no material
unfair labor practice charge or other employment related complaint pending or,
to the Knowledge of the Company, threatened against the Company or any of its
Subsidiaries before any Governmental Authority, nor is there any material
Proceeding brought by or on behalf of any employee, prospective employee, former
employee, retiree, labor organization or other representative of the Company’s
or any of its Subsidiaries’ employees pending or, to the Knowledge of the
Company, threatened against the Company, in each case, with respect to the
operation of the Business. Neither the Company nor any of its Subsidiaries is a
party to or bound by any consent decree with, or citation by, any Governmental
Authority relating to employees or employment practices of, or in connection
with, the Business. There is no material labor strike, slowdown or work
stoppage, lockout or labor disturbance pending or, to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries, nor is there
any grievance currently being asserted, in any case in connection with Business
Employees. Neither the Company nor any of its Subsidiaries has experienced any
material work

 

27



--------------------------------------------------------------------------------

stoppage or work slowdown at any time during the five (5) years immediately
preceding the date of this Agreement with respect to the operation of the
Business. The Company and its Subsidiaries have paid in full to all Business
Employees all wages, salaries, commissions, bonuses, benefits and other
compensation due to such employees and neither the Company nor any of its
Subsidiaries is liable for any severance pay or other payments to any Business
Employee or former Business Employee arising from the termination of employment.
The Company and its Subsidiaries are, and have operated the Business, in
compliance with their respective obligations pursuant to the Worker Adjustment
and Retraining Notification Act of 1988 (“WARN”) and similar applicable Laws,
and all other notification and bargaining obligations arising under any
collective bargaining agreement, statute or otherwise.

 

(iii) The Non-US Employees and the US Employees constitute all employees of the
Company and its Subsidiaries as of the date hereof who are wholly or
predominantly engaged for purposes of conducting the Business.

 

(p) Intellectual Property.

 

(i) Schedule 4.1(p)(i) of the Company Disclosure Schedule contains a complete
and accurate list (by name and other appropriate product identifiers) of all
products and services sold, distributed or otherwise disposed of by the Company
or any of its Subsidiaries in connection with the Business on or prior to the
date hereof. “Products” means all products or services sold, distributed or
otherwise disposed of by the Company or any of its Subsidiaries in connection
with the Business, including the Products listed on Schedule 4.1(p)(i)(A)of the
Company Disclosure Schedule, and all products or service offerings in
development related to the Business, but excludes the products and services
identified on Schedule 4.1(p)(i)(B) of the Company Disclosure Schedule.

 

(ii) The Company IP and the In-Licensed IP constitute all the Intellectual
Property necessary for the Buyer to conduct the Business in substantially the
same manner as it is currently operated and to sell, distribute or otherwise
dispose of the Products, excluding any Intellectual Property made available to
the Buyer or a Designated Purchaser under the Transition Services Agreement. The
Company or its Subsidiaries is the exclusive owner of all right, title and
interest in and to (free and clear of all encumbrances) the Company IP and has
the exclusive rights to use, sell, license, assign, transfer, convey, dispose
of, or otherwise commercially exploit the Company IP, subject to the End-User
Agreements and agreements with Distributors listed on Schedule 4.1(p)(iv) of the
Company Disclosure Schedule. Without limiting the generality of the foregoing,
with respect to Company IP, to the Knowledge of the Company (A) the Company or
one of its Subsidiaries is the exclusive owner of all trademarks and trade names
used in connection with the operation or conduct of the Business, including the
sale, distribution or provision of any Product, (B) the Company or one of its
Subsidiaries owns exclusively, and has good title to, all copyrighted works that
are included or incorporated into Products, and (C) to the extent that any
Patents would be infringed by any Product (including but not limited to the
manufacture, sale or use thereof), the Company or one of its Subsidiaries is the
exclusive owner of such Patents. “Company

 

28



--------------------------------------------------------------------------------

IP” means all Intellectual Property used (at any time prior to the Closing Date)
or held for use in, for, or in connection with the Business or
included/incorporated in the Products, excluding the Intellectual Property
listed on Schedule 4.1(p)(ii)(B) of the Company Disclosure Schedule, the
In-Licensed IP and any Intellectual Property made available under the Transition
Services Agreement.

 

(iii) Schedule 4.1(p)(iii) of the Company Disclosure Schedule lists all Company
Registered IP and the jurisdiction(s) in which each item of Company Registered
IP was or is filed or registered, including the respective application or
registration numbers and dates. Each item of Company Registered IP is in
material compliance with all formal legal requirements (including payment of any
filing, examination and maintenance fees and proofs of use), and, to the
Knowledge of the Company each item of material Company Registered IP, is valid
and subsisting. There are no actions that are required to be taken by Company or
any of its Subsidiaries within ninety (90) days of the date hereof with respect
to the Company Registered IP that, if not taken will have a material adverse
effect on any Company Registered IP or the prosecution of applications or
registrations relating thereto, including the payment of any registration,
maintenance or renewal fees or the filing of any response to United States
Patent and Trademark Office actions, documents, applications or certificates for
the purposes of obtaining, maintaining, perfecting or preserving or renewing any
Company IP. “Company Registered IP” means the registrations and applications for
registration of Intellectual Property rights listed in Schedule 4.1(p)(iii) of
the Company Disclosure Schedule. Other than the Company Registered IP, there is
no Company IP that is the subject of a currently pending or subsisting
application, certificate, filing, registration or other document issued by,
filed with, or recorded by, any Governmental Authority at any time.

 

(iv) Schedule 4.1(p)(iv) of the Company Disclosure Schedule separately lists:
(A) all licenses, sublicenses and other agreements (other than End User
Agreements) to which the Company or any of its Subsidiaries is a party and
pursuant to which any third party is authorized to use, exercise or receive any
benefit from the Company IP; and (B) all third parties to whom the Company or
any of its Subsidiaries has delivered copies of or disclosed, or promised to
deliver or disclose the Company’s or such Subsidiary’s source code containing or
embodying any Company IP, whether pursuant to an escrow arrangement or
otherwise, and all parties who have the right potentially to receive such source
code. The Company and its Subsidiaries have delivered to the Buyer accurate and
complete copies of all licenses, sublicenses, and other agreements identified
above and are in compliance with all material terms and conditions of such
licenses, sublicenses, and other agreements.

 

(v) No Person has, in writing, or to the Knowledge of the Company, orally,
asserted or threatened to assert any claims (A) contesting the right of the
Company or any of its Subsidiaries to use, exercise, sell, license, transfer or
dispose of any Company IP or any products, processes or materials covered
thereby in any manner or (B) challenging the ownership, validity or
enforceability of any Company IP. No Company IP is subject to any outstanding
order, judgment, decree, stipulation or agreement related to or restricting in
any manner the licensing, assignment, transfer, use or conveyance thereof by the
Company or any of its Subsidiaries.

 

29



--------------------------------------------------------------------------------

(vi) Neither the Company nor any of its Subsidiaries has brought any actions or
lawsuits alleging (A) infringement of any of the Company IP or (B) breach of any
license, sublicense or other agreement authorizing another party to use any
Company IP, and, to the Knowledge of the Company, there does not exist any facts
which could currently form the basis of any such action or lawsuit (other than
late payments by customers under End User Agreements and the other agreements
set forth in Schedule 4.1(p)(iv) of the Company Disclosure Schedule). Neither
the Company nor any of its Subsidiaries has entered into any agreement granting
any third party the right to bring infringement actions with respect to, or
otherwise to enforce rights with respect to, any of the Company IP.

 

(vii) To the extent that any Company IP has been developed or created
independently or jointly by an independent contractor or other third party for
the Company or any of its Subsidiaries and is used in the Business, or is
incorporated into any of the Products, the Company or one of its Subsidiaries
has a written agreement with such independent contractor or third party and has
thereby obtained ownership of, and is the exclusive owner of all such
independent contractor’s or third party’s Intellectual Property in such work,
material or invention by operation of law or valid assignment.

 

(viii) Schedule 4.1(p)(viii)(A) of the Company Disclosure Schedule separately
lists: (A) all In-Licensed IP (as defined below) that is incorporated into a
Product, (B) all material licenses, sublicenses and other agreements to which
the Company or any of its Subsidiaries is a party and pursuant to which the
Company or any of its Subsidiaries is authorized to use, exercise, or receive
any benefit from any In-Licensed IP; (C) all such licenses, sublicenses and
other agreements that require the Company or any of its Subsidiaries to license,
assign or otherwise grant rights to additions, modifications or improvements to
In-Licensed IP made by or for the Company or any of its Subsidiaries to any
third party, other than agreements to provide or otherwise make available
maintenance substantially in accordance with the Company’s maintenance policy in
the form set forth in Schedule 4.1(p)(viii)(B) of the Company Disclosure
Schedule. The Company has delivered or made available to the Buyer copies of all
licenses, sublicenses and other agreements identified above. The Company and its
Subsidiaries are in compliance with all material terms and conditions of all
such licenses, sublicenses, and other agreements. To the Knowledge of the
Company, there is no assertion, claim or threatened claim, or facts that could
serve as a basis for any assertion or claim, that the Company or any of its
Subsidiaries has breached any terms or conditions of such licenses, sublicenses,
or other agreements. “In-Licensed IP” means all Intellectual Property licensed
by a third party to the Company or any of its Subsidiaries and used in, for, or
in connection with the Business or included/incorporated in the Products.

 

(ix) No software covered by or embodying any Company IP or Product has been or
is being distributed, in whole or in part, or was used, or is being used in
conjunction with any Public Software in a manner which would require that such
software or Product (excluding the original Public Software) be disclosed or
distributed

 

30



--------------------------------------------------------------------------------

in source code form or made available at no charge. “Public Software” means any
software that contains, or is derived in any manner (in whole or in part) from,
any software that is distributed as free software, open source software (e.g.,
Linux) or similar licensing or distribution models, including software licensed
or distributed under any of the following licenses or distribution models, or
licenses or distribution models similar to any of the following: (A) GNU’s
General Public License (GPL) or Lesser/Library GPL (LGPL), (B) the Artistic
License (e.g., PERL), (C) the Mozilla Public License, (D) the Netscape Public
License, (E) the Sun Community Source License (SCSL), (F) the Sun Industry
Standards License (SISL), (G) the BSD License, and (H) the Apache License.

 

(x) To the Knowledge of the Company, the operation of the Business does not
infringe or misappropriate any Intellectual Property of any third party, violate
any right of any third party (including any right to privacy or publicity), or
constitute unfair competition or trade practices under the Laws of any
jurisdiction.

 

(xi) Neither the Company nor any of its Subsidiaries has received written
notice, or an oral assertion or threat to assert, from any third party that the
operation of the Business as currently conducted or the manufacture, use, sale,
support, reproduction, modification or other commercial exploitation of any
Product infringes or misappropriates the Intellectual Property of any third
party, violates any right of any third party (including any right to privacy or
publicity), or constitutes unfair competition or trade practices under the Laws
of any jurisdiction.

 

(xii) The consummation of the transactions contemplated by this Agreement will
neither violate nor result in a breach, modification, cancellation, termination,
suspension of any material contracts, licenses or agreements relating to Company
IP or In-Licensed IP; or any acceleration of or increase in, or loss of, any
payments or benefits thereunder. Following the Closing, the Buyer and/or the
applicable Designated Purchaser will be permitted to exercise all of the rights
of the Company or any of its Subsidiaries under such contracts, licenses and
agreements to the same extent the Company or any of its Subsidiaries would have
been able to had the transactions contemplated by this Agreement not occurred
and without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments which the Company or its Subsidiaries would
otherwise be required to pay. Neither this Agreement nor the transactions
contemplated hereby, including the assignment to the Buyer and/or the applicable
Designated Purchaser of any Assumed Contracts to which the Company or any of its
Subsidiaries is a party, will result in (i) the Buyer or any of its Affiliates
granting to any third party any right to or with respect to any material
Intellectual Property right owned by, or licensed to, the Buyer or any of its
Affiliates, or (ii) the Buyer or any of its Affiliates being bound by, or
subject to, any non-compete or other material restriction on the operation or
scope of its business.

 

(xiii) The Company and its Subsidiaries have taken all reasonable and
appropriate steps to protect and preserve the confidentiality of all
Confidential Information. The Company has delivered or made available to the
Buyer copies of all material nondisclosure agreements or other agreements
relating to the handling, disclosure, and use of Confidential Information.
Without limiting the foregoing, the

 

31



--------------------------------------------------------------------------------

Company and its Subsidiaries with access to Confidential Information have and
enforce a policy requiring each employee and consultant of the Company or any of
its Subsidiaries to execute a proprietary rights and confidentiality agreement
substantially in the form provided to the Buyer, and all current and former
employees and consultants of the Company and its Subsidiaries with access to
Confidential Information have executed such an agreement. “Confidential
Information” means inventions, algorithms, formulas, schematics, technical
drawings, ideas, know-how, processes not otherwise protected by patents or
patent applications, source and object code, program listings and trade secrets
arising from, used in, or otherwise relating to the Business.

 

(q) Brokers, Finders, etc. No agent, broker, investment banker, financial
advisor or other firm or Person is or will be entitled to any broker’s or
finder’s fee or any other similar commission or fee in connection with any of
the transactions contemplated by this Agreement, except Deutsche Bank Securities
Inc., whose fees and expenses will be paid by the Company in accordance with the
Company’s agreement with such advisor.

 

(r) Insurance. Schedule 4.1(r) of the Company Disclosure Schedule contains a
complete and accurate list of all material policies or binders of insurance
currently maintained by the Company or any of its Subsidiaries that provide
coverage with respect to the Business or the Transferred Assets, including any
insurance required to be maintained by any Contract, showing as to each policy
or binder the carrier, policy number, expiration dates and a general description
of the type of coverage provided (including whether it is a “claims made” or
“occurrence” based policy), and all such material policies are in full force and
effect.

 

(s) Transactions with Related Persons. The Business does not include any
Contracts with any of the stockholders holding more than five percent (5%) of
the Company’s voting stock (on an as-converted to voting stock basis),
directors, officers or employees (or any relative or spouse of any of the
foregoing Persons or any other Affiliate of the foregoing Persons)
(collectively, “Related Persons”) of the Company. Neither the Company nor any
Related Person has any interest, directly or indirectly, in any Transferred
Asset, including any Assumed Contract, or any Lien on any Transferred Asset.

 

(t) Books and Records. The Books and Records are complete and correct in all
material respects, have been maintained in accordance with good practice, and
reflect the basis for the financial position and results of operations of the
Business as set forth on the Business Financial Statements.

 

(u) Certain Contracts. Neither the Company nor any of its Subsidiaries is a
party to or bound by any Contract:

 

(i) with respect to the employment or termination of, or severance or retirement
arrangements relating to, any Business Employees involving the payment of
$150,000 or more per annum, or with any consultants involving the payment of
$150,000 or more per annum, other than Contracts pursuant to which all such
payments have been made and under which there are no other remaining obligations
of the Company or any of its Subsidiaries;

 

32



--------------------------------------------------------------------------------

(ii) which is a “material contract” for the Company (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC);

 

(iii) which is an Assumed Contract and which provides for any payment by or to
the Company or any of its Subsidiaries in excess of $100,000 in fiscal year 2005
or future years or which is not terminable within one year without penalty;

 

(iv) which, following the Closing, will limit (or purports to limit) in any way
the ability of the Buyer to compete or engage in any line of business, in any
geographic area or with any Person, or which, following the Closing, will
require referrals by the Buyer of any business or require Buyer to make
available investment opportunities to any Person on a priority, equal or
exclusive basis;

 

(v) which is an Assumed Contract and which provides for or requires any
aggregate future payments in excess of $100,000 with respect to, or in
connection with, any capital expenditures or the acquisition or construction of
fixed assets;

 

(vi) pursuant to which the Company or any of its Subsidiaries has entered into a
partnership or joint venture with any other Person;

 

(vii) which contains any ongoing indemnification obligation by the Company or
any of its Subsidiaries which could reasonably require the payment by the Buyer
in excess of $100,000 in the aggregate (excluding product warranties and
indemnities to the extent consistent with the Company’s Standard Terms and
Conditions);

 

(viii) relating to, or evidencing, indebtedness for borrowed money or any
guarantee of indebtedness for borrowed money, in each case involving an amount
in excess of $100,000;

 

(ix) since July 1, 2003, relating to the acquisition or disposition of any
business primarily related to the Business or the Transferred Assets (whether by
merger, sale of stock, sale of assets or otherwise) which involves an asset
value or purchase price in excess of $100,000;

 

(x) relating to, or evidencing, any guarantee of obligations of any Person;

 

(xi) that relates to any data center, hosting, colocation, application
management, data sharing or similar services provided primarily to the Business;

 

(xii) which imposes any confidentiality, non-disclosure or standstill obligation
on the Company or its Affiliates (except confidentiality and non-disclosure
provisions entered into in the ordinary course of business consistent with past
practice) with respect to the Business; or

 

(xiii) any of the benefits or liabilities of which will be materially increased,
or the vesting of the benefits of which will be accelerated, by the occurrence
of

 

33



--------------------------------------------------------------------------------

the transactions contemplated by this Agreement, or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement.

 

The Company has previously made available to the Buyer complete and accurate
copies of each Assumed Contract and each other Contract described in this
Section 4.1(u). All customer Contracts described in Schedule 2.1(a)(iv)(B) of
the Company Disclosure Schedule were entered into in the ordinary course of
business consistent with past practice, including, without limitation, with
respect to the cost of service and duration of service Liabilities thereunder.
To the Knowledge of the Company, all of the Assumed Contracts are valid and in
full force and effect, except as would not reasonably be expected to interfere
in any material respect with the conduct of the Business or the benefits to the
Company or its Subsidiaries to be received under such Assumed Contract. Neither
the Company nor any of its Subsidiaries nor the Business, and to the Knowledge
of the Company, none of the other parties thereto, has violated any provision
of, or committed or failed to perform any act which (with or without notice,
lapse of time or both) would constitute a material default under the provisions
of any Assumed Contract. To the Knowledge of the Company, each Assumed Contract
will be a valid and binding obligation of the Buyer and/or the applicable
Designated Purchaser and upon consummation of the transactions contemplated
hereby will be in full force and effect, assuming all consents required by
Section 8.2(d) are obtained.

 

(v) Customers. Schedule 4.1(v) of the Company Disclosure Schedule contains a
list of the top 25 customers for the Business for each of the last two fiscal
years and a list of the top five distributors, value added resellers,
independent sales representatives and/or other participants in the distribution
channel related to the Products (“Distributors”) for each of the last two fiscal
years. None of such customers has ceased to do business with the Company or any
of its Subsidiaries with respect to the Business and, to the Knowledge of the
Company, as of the date hereof, no such customer has threatened any material
modification or change in, or termination of, the business relationship with
respect to the Business.

 

(w) Warranties; Indemnities. The Buyer has been given a copy of the standard
terms and conditions of sale, subscription, license or lease for each of the
products or technology sold or services rendered by the Business and copies of
the standard forms of sale agreements and services agreements covering such
products, technology and services. No product, technology or service rendered by
the Business is subject to any warranty or other indemnity either (i) that is
materially broader in term or scope than the applicable standard terms and
conditions of such sale agreements and services agreements or beyond that
implied or imposed by applicable Law, or (ii) that does not contain a provision
limiting the maximum liability of the Company and its Subsidiaries under such
warranty or indemnity to the price paid for such product, technology or service.

 

(x) Receivables. Schedule 4.1(x)(i) of the Company Disclosure Schedule sets
forth all Receivables as of January 31, 2005, together with a range of days
elapsed since invoice. All of the Receivables reflected on Schedule 4.1(x)(i) of
the Company Disclosure Schedule or arising thereafter constitute valid and
enforceable claims arising from bona fide transactions in the ordinary course of
the operations of the Business and to the Knowledge of the Company are
collectible in full (without any counterclaim or setoff), net of applicable
reserves. There are no

 

34



--------------------------------------------------------------------------------

contingent or asserted claims, refunds, discounts, rights of return or other
rights of set-off against any of the Receivables, except to the extent reserved
for in the Business Balance Sheet. No person has any Lien on any of the
Receivables. Proper amounts of deferred revenues appear on Schedule 4.1(x)(ii)
of the Company Disclosure Schedule with respect to all of the (a) billed but
unearned Receivables; (b) previously billed and collected Receivables still
unearned; and (c) unearned customer deposits related to Products of the
Business.

 

4.2 Representations and Warranties of the Buyer. The Buyer hereby represents and
warrants to the Company as follows:

 

(a) Due Organization. The Buyer is a corporation duly organized and validly
existing under the laws of the jurisdiction of its organization. At Closing,
each Designated Purchaser will be a company duly organized and validly existing
under the laws of its jurisdiction of organization. The Buyer is and at Closing
the Designated Subsidiaries will be in good standing, except where the failure
to be in good standing, individually or in the aggregate, has not, and would not
reasonably be expected to, materially adversely effect the ability of the Buyer
to perform its obligations under this Agreement.

 

(b) Authorization and Validity of Agreement. The Buyer has all requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by the
Buyer of this Agreement and the consummation by the Buyer of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action and no other corporate action or proceeding on the part of the
Buyer is or will be necessary for the execution, delivery and performance by the
Buyer of this Agreement and the consummation by the Buyer of the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by the Buyer and, assuming the due authorization, execution and
delivery hereof and thereof by the Company, constitutes a legal, valid and
binding obligation of the Buyer, enforceable against the Buyer in accordance
with its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other Laws relating to or
affecting creditors’ rights generally and by general equity principles (whether
considered in a proceeding in equity or at law).

 

(c) No Conflict. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, (i) result in any violation of any provision of the
certificate or articles of incorporation, by-laws or similar organizational
documents of the Buyer or any Designated Purchaser, (ii) result in any Violation
of any material loan or credit agreement, note, bond, mortgage, guarantee, deed
of trust, indenture, lease, to which the Buyer or any Designated Purchaser is a
party, or (iii) result in any Violation of any license, permit, concession,
exemption, consent, franchise, certificate, variance, approval, Order or Law
applicable to the Buyer or any Designated Purchaser or any of their respective
properties, rights or assets, except in the case of clauses (ii) or (iii) for
any Violation which, individually or in the aggregate, would not reasonably be
expected to materially adversely effect the ability of the Buyer to perform its
obligations under this Agreement.

 

(d) Financing. The Buyer has or will have available to it, prior to the Closing,
immediately available funds necessary to pay the Purchase Price.

 

35



--------------------------------------------------------------------------------

(e) Legal Proceedings. There are no Proceedings pending, or to the knowledge of
the Buyer, threatened against or affecting the Buyer or any Designated Purchaser
or any of their respective properties, assets or rights, and neither the Buyer
nor any Designated Purchaser is subject to any Order rendered specifically
against the Buyer or any Designated Purchaser which, in either case, would or
seeks to enjoin, rescind or materially delay the transactions contemplated by
this Agreement or otherwise hinder the Buyer from timely complying with the
terms and provisions of this Agreement.

 

ARTICLE V

 

COVENANTS

 

5.1 Access; Information and Records; Confidentiality.

 

(a) From the date hereof to the Closing Date or the earlier termination of this
Agreement, upon reasonable prior written notice, the Company shall, and shall
use its reasonable best efforts to cause its Subsidiaries, officers, directors,
employees and Representatives to, afford the officers, employees, auditors and
other Representatives of the Buyer reasonable access, consistent with applicable
Law and subject to the Buyer’s compliance with data privacy laws, to its
officers, employees, properties, offices, plants and other facilities and to all
Books and Records, in each case relating to the Transferred Assets and the
Business, and shall furnish the Buyer with all financial, operating and other
data and information relating to the Transferred Assets and the Business as the
Buyer, through its officers, employees or other Representatives, may from time
to time reasonably request in writing and any reports and other documents filed
by the Company during such period with any Governmental Authority pursuant to
the requirements of applicable Law relating to the Transferred Assets and
Business.

 

(b) The Buyer will hold any nonpublic information obtained pursuant to Section
5.1(a) in confidence in accordance with the provisions of the Confidentiality
Agreement, the terms of which are incorporated herein by reference, and to the
extent any such nonpublic information of the Company and its Subsidiaries is not
related to the Business, the Buyer will upon the written request of the Seller
use its commercially reasonable efforts to destroy all tangible items containing
any such nonpublic information.

 

(c) No such investigation under this Section 5.1 by the Buyer shall affect the
representations and warranties of the Company and its Subsidiaries herein.

 

(d) In order to facilitate the resolution of any claims made against or incurred
by the Company relating to any period ending on or prior to the Closing and in
order for the Company to prepare audited financial statements, for a period of
seven (7) years after the Closing, the Buyer shall (i) retain the Books and
Records which are transferred to the Buyer pursuant to this Agreement relating
to periods prior to the Closing in a manner reasonably consistent with the prior
practices of the Company and (ii) upon reasonable notice, afford the officers,
employees, auditors and other Representatives of the Company reasonable access
(including the right to make photocopies at the Company’s expense), during
normal business hours, to such Books and Records.

 

36



--------------------------------------------------------------------------------

(e) In order to facilitate the resolution of any claims made against or incurred
by the Buyer after the Closing or for any other reasonable purpose, including to
prepare audited financial statements, for a period of seven (7) years following
the Closing, the Company shall, and shall cause its Subsidiaries to, (i) retain
all books and records (excluding the Books and Records transferred to the Buyer
pursuant to this Agreement and other books and records that have otherwise been
delivered to the Buyer) in its possession or control as of the date hereof or as
of the Closing Date relating to the Business for periods prior to the Closing
and (ii) upon reasonable notice, afford the officers, employees, auditors and
other Representatives of the Buyer, reasonable access (including the right to
make photocopies at the Buyer’s expense), during normal business hours, to such
books and records.

 

5.2 Conduct of the Business Prior to the Closing Date.

 

(a) During the period commencing on the date hereof and continuing until the
Closing, the Company agrees as to itself and its Subsidiaries that, except as
expressly permitted or required by this Agreement or as set forth in Schedule
5.2(b) of the Company Disclosure Schedule or to the extent that the Buyer shall
otherwise consent in writing, the Company and its Subsidiaries shall carry on
the Business only in the ordinary course of business and consistent with past
practice, including using reasonable best efforts to:

 

(i) preserve intact, protect and maintain the Business;

 

(ii) keep available and continue to provide all services currently provided to
the Business;

 

(iii) (A) maintain all existing rights, privileges, licenses and other
authorizations (including all Intellectual Property) reasonably necessary for
the operation of the Business, (B) keep available the services of the Current
Business Employees, (C) maintain the relationship with, and goodwill of,
customers, suppliers, vendors, Distributors, sales prospects and other Persons
with whom the Company or any of its Subsidiaries otherwise has business
relationships relating to the Business, (D) continue in all material respects
the current sales, marketing and promotional activities relating to the
Business, (E) keep and maintain the Transferred Assets in good operating
condition and repair to permit their use in the continuing operation of the
Business, ordinary wear and tear excepted, (F) perform its obligations in all
material respects under the Assumed Contracts and the Leases included within the
Transferred Assets in accordance with the terms thereof, and (G) maintain in
place its insurance policies (or replacement policies in similar amounts and
protecting against similar risks) as in effect as of the date hereof;

 

(iv) pay and discharge all Liabilities as they become due and all payables in
the ordinary course of business and in the same manner as previously paid
(subject to the Company’s ability to pursue in good faith any bona fide
disputes);

 

(v) cause the Books and Records to be maintained in the usual, regular and
ordinary manner; and

 

37



--------------------------------------------------------------------------------

(vi) comply in all material respects with all Laws applicable to the Business
and, promptly following receipt thereof, give to the Buyer copies of any notice
received from any Governmental Authority or other Person alleging any violation
of any such Laws.

 

(b) Without limiting the generality of clause (a) above and subject to the
exceptions therein and in Schedule 5.2(b) of the Company Disclosure Schedule,
from the date of this Agreement to the Closing, the Company shall not and shall
not permit any of its Subsidiaries to do any of the following, unless approved
or consented to in writing by the Buyer:

 

(i) sell, lease, assign, transfer, license, sublicense, encumber or otherwise
dispose of, in whole or in part, any of the Transferred Assets, or otherwise
extend, amend or modify any rights thereto, other than pursuant to End User
Agreements entered into in accordance with Section 5.2(b)(xvii) or with respect
to worn-out or obsolete property;

 

(ii) enter into any new line of business or modify, change or otherwise alter in
any material respect the fundamental nature of the Business;

 

(iii) cancel, rescind, terminate, assign or make any material change to any
Assumed Contract, other than the expiration of an Assumed Contract in accordance
with its terms as of the date hereof, or enter into any Contract that would be
required to be listed on Schedule 4.2(u) of the Company Disclosure Schedule if
it had been entered into prior to the date of this Agreement, except in each
case in the ordinary course of business consistent with past practice;

 

(iv) enter into any Contract that could, after the Closing, limit or restrict
the Buyer or any of its Subsidiaries or Affiliates (or any successors thereto),
from engaging or competing in any line of business or in any geographic area, or
require referrals of any business or require the Buyer or any of its
Subsidiaries or Affiliates to make available any investment opportunities to any
Person on a priority, equal or exclusive basis;

 

(v) incur, create or assume any indebtedness or Liabilities for borrowed money
or guarantee any such obligation or issue or sell any debt securities or
warrants or enter into any “keepwell” or other similar arrangements which would
constitute an Assumed Liability;

 

(vi) incur, create, assume or suffer to exist any Lien on any Transferred Asset
(except for Permitted Liens) unless such Lien is released upon or prior to
Closing;

 

(vii) except as required by any applicable Law, Governmental Authority or any
Company Plan: (A) increase the compensation or benefits of any US Employee or
Non-US Employee, (B) loan or advance any money or other property, or make any
payment or distribution of any compensation, to any US Employee or Non-US
Employee, except for reasonable advances for travel and business expenses, or
the payment of salaries, wages and other accrued compensation, each in the
ordinary course of business consistent with past practices, (C) establish,
adopt, enter into, amend or terminate any

 

38



--------------------------------------------------------------------------------

Company Plan or any plan, agreement, program, policy, trust, fund or other
arrangement that would be a Company Plan if it were in existence as of the date
of this Agreement, or (D) grant any severance or termination pay to US Employees
or Non-US Employees;

 

(viii) terminate any Business Employees other than for cause or hire any new
Business Employees;

 

(ix) transfer, abandon or grant any material right under, enter into any
settlement regarding, or institute any Proceeding or assert any claim regarding,
the breach or infringement of, any Intellectual Property owned by or used or
held for use in the conduct or operation of the Business, or modify any existing
right with respect thereto;

 

(x) enter into or amend any collective bargaining agreement or union contract or
other agreement covering the Business Employees or enter into any negotiations
for the purposes of entering into any such agreement, except as required by
applicable Law, Governmental Authority or any Company Plan;

 

(xi) (A) institute, settle or agree to settle any Proceeding by or before any
Governmental Authority that creates or imposes any continuing obligation or
restriction on the Business or would otherwise constitute an Assumed Liability
or (B) waive, release or relinquish any material claims or rights relating to
the Business or the Transferred Assets;

 

(xii) adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or reorganization or resolutions providing for
or authorizing the foregoing;

 

(xiii) incur any Liabilities with respect to capital expenditures that will not
be discharged prior to Closing, other than Excluded Liabilities and for those
approved in writing by the Buyer;

 

(xiv) make or permit any change to its accounting methods or principles, except
as required by changes in GAAP as concurred in by the Company’s independent
auditors;

 

(xv) enter into any agreement with a Related Person relating to the Business;

 

(xvi) (A) offer discounts on the sale of Products other than in the ordinary
course of business consistent with past practice or (B) offer price protection
on the sale of Products;

 

(xvii) enter into, renew, or modify or amend in any material respect any
Contract (A) relating to the distribution, sale, license or marketing by third
parties of Products, or (B) to provide professional services or software
implementation, deployment or development services related to the Business, in
each case other than new End User Agreements or renewals of existing End User
Agreements, in each case for a term of one (1) year or less and otherwise in a
manner consistent with past practices (including future

 

39



--------------------------------------------------------------------------------

maintenance or service obligations under any such Contract and the allocation of
revenue under any such Contract to future maintenance or service obligations);
provided that in no event shall any End User Agreement (or modification or
amendment to any End User Agreement) contain pricing, discounting, service or
maintenance terms or provisions other than in the ordinary course of business
consistent with past practices;

 

(xviii) revalue any of the Transferred Assets (whether tangible or intangible),
including without limitation writing down or up the value of any Transferred
Asset, writing off any Receivable, settling, discounting or compromising any
Receivable, or reversing any reserves, other than as required by GAAP; or

 

(xix) otherwise commit to do, or take any action or omit to take any action that
would result in, any of the foregoing.

 

5.3 No Solicitation or Negotiation. The Company agrees that between the date of
this Agreement and the earlier of (i) the Closing and (ii) the termination of
this Agreement, neither the Company nor any of its Subsidiaries nor any of their
respective Affiliates, officers, directors or Representatives will (a) solicit,
initiate, encourage or accept any other proposals or offers from any Person
(other than the Buyer) (i) relating to any acquisition or purchase of all or any
portion of the Transferred Assets or the Business and not to the Company’s other
businesses, (ii) to enter into any business combination or other extraordinary
business transaction, except as would not have a Material Adverse Effect or as
would not materially delay the ability of the Company to perform its obligations
under this Agreement, or (iii) release any Person from, or waive any provision
of, any confidentiality agreement that relates to the Business or the
Transferred Assets, or (b) participate in any discussions, conversations,
negotiations or other communications regarding, or furnish to any other Person
(other than the Buyer) any information with respect to, or otherwise cooperate
in any way, assist or participate in, facilitate or encourage any effort or
attempt by any other Person to seek to do any of the foregoing. The Company
immediately shall cease and cause to be terminated all existing discussions,
conversations, negotiations and other communications with any Persons conducted
heretofore with respect to any of the foregoing. The Company shall notify the
Buyer promptly if any such proposal or offer, or any inquiry or other contact
with any Person with respect thereto, is made and shall, in any such notice to
the Buyer, indicate in reasonable detail the principal terms and conditions of
such proposal, offer, inquiry or other contact.

 

5.4 Non-Solicitation.

 

(a) The Company agrees that for a period of two (2) years from and after the
Closing Date it shall not, and its shall cause its Subsidiaries not to, without
the prior written consent of the Buyer, directly or indirectly, solicit to hire
or hire (or cause to seek to cause to leave the employ of the Buyer or its
Subsidiaries) (i) any US Employee or Non-US Employee or (ii) any Person employed
by the Buyer or any of its Subsidiaries who became known to or was identified to
the Company or its Subsidiaries in connection with the transactions contemplated
by this Agreement, unless, in the case of clause (i) or (ii) above, such Person
ceased to be an employee of the Buyer or its Subsidiaries prior to such action
by the Company or any of its Subsidiaries, or, in the case of such Person’s
voluntary termination of employment with the Buyer or its Subsidiaries, at least
three months prior to such action by the Company or any of its

 

40



--------------------------------------------------------------------------------

Subsidiaries. Notwithstanding the foregoing, the restrictions set forth in this
Section 5.4(a) shall not apply to general bona fide public advertisements for
employment placed by the Company or its Subsidiaries and not specifically
targeted at the employees of the Buyer or its Subsidiaries or the hiring of any
Persons who respond to such advertisements.

 

(b) Buyer agrees that for a period of two (2) years from and after the Closing
Date it and the Designated Purchasers shall not, without the prior written
consent of the Company, directly or indirectly, solicit to hire or hire (or
cause to seek to cause to leave the employ of the Company or its Subsidiaries)
any Person employed by the Company or any of its Subsidiaries as of the Closing
Date who became known to or was identified to Buyer (A) in connection with the
transactions contemplated by this Agreement, or (B) after the Closing Date by
any US Employee or Non-US Employee, unless, in either case, such Person ceased
to be an employee of the Company or its Subsidiaries prior to such action by
Buyer or any Designated Purchaser, or, in the case of such Person’s voluntary
termination of employment with the Company or its Subsidiaries, at least three
months prior to such action by Buyer or any Designated Purchaser.
Notwithstanding the foregoing, the restrictions set forth in this Section 5.4(b)
shall not apply to general bona fide public advertisements for employment placed
by the Buyer or the Designated Purchasers and not specifically targeted at the
employees of the Company or its Subsidiaries or the hiring of any Persons who
respond to such advertisements. For the purpose of clarity, the covenants
contained in this Section 5.4(b) shall not in any case apply to any Affiliates
of Buyer other than the Designated Purchasers and each other Subsidiary of Buyer
(whether or not in existence on the date hereof).

 

5.5 Non-Competition.

 

(a) In consideration of the Buyer entering into this Agreement and in order that
the Buyer may enjoy the full benefit of the Transferred Assets and the Business,
for a period of two (2) years from and after the Closing Date (the
“Noncompetition Period”), neither the Company nor any of its Affiliates shall,
directly or indirectly, whether as principal, agent, partner, officer, director,
stockholder, employee, consultant or otherwise, alone or in association with any
other Person, own, manage, operate, Control, participate in, acquire more than
5% of (or the right to acquire more than 5% of) any class of voting securities
of, perform services for, or otherwise carry on, a business which, directly or
indirectly, is in competition with the Business in North America, Europe, Japan
and any other jurisdiction where the Business is currently conducted and where
the Business is currently contemplated by the Company to be conducted; provided,
however, that the foregoing shall not (i) prevent the Company or its
Subsidiaries from licensing Intellectual Property (other than Intellectual
Property that constitutes a Transferred Asset) to any third party or performing
services for any third party in the ordinary course of business of the systems
management, security management, administration, operational change control,
VoIP management and content security businesses, including the products
currently known as Security reporting Center and Firewall Reporter, of the
Company and its Subsidiaries or (ii) apply after a Change of Control to the
extent that the surviving Person in such Change of Control or any of such
Person’s Subsidiaries or Affiliates competes or begins to compete with the
Business without (A) using or exploiting any Company IP included in or
incorporated into the Products or proprietary development tools used in the
Business to develop a Product or any modifications or improvements thereto or
any derivatives thereof and (B) employing in such activities any Persons
employed by the Company immediately before the

 

41



--------------------------------------------------------------------------------

Closing Date who were substantively involved in any research or development
activities related to the Business or are identified on Schedule 5.5(a) of the
Company Disclosure Schedule. “Change of Control” shall mean a merger or
consolidation of the Company with or into any other entity or a sale, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company, unless the stockholders of the Company immediately prior to such
transaction hold, by virtue of their ownership of stock in the Company, at least
50% of the outstanding voting power of the surviving, resulting or acquiring
corporation.

 

(b) The Company acknowledges and agrees that the remedy at law for any breach,
or threatened breach, of any of the provisions of this Section 5.5 will be
inadequate and, accordingly, the Company covenants and agrees that the Buyer
shall, in addition to any other rights and remedies which the Buyer may have at
Law, be entitled to equitable relief, including injunctive relief, and to the
remedy of specific performance with respect to any breach or threatened breach
of such covenant, as may be available from any court of competent jurisdiction.
In addition, the Company and the Buyer agree that the terms of the covenant in
this Section 5.5 are fair and reasonable in light of the Buyer’s plans for the
Transferred Assets and the Business and are necessary to accomplish the full
transfer of the goodwill and other intangible assets contemplated hereby. In the
event that any of the covenants contained in this Section 5.5 shall be
determined by any court of competent jurisdiction to be unenforceable for any
reason whatsoever, then any such provision or provisions shall not be deemed
void, and the parties hereto agree that said limits may be modified by the court
and that said covenant contained in this Section 5.5 shall be amended in
accordance with said modification, it being specifically agreed by the parties
that it is their continuing desire that this covenant be enforced to the full
extent of its terms and conditions or if a court finds the scope of the covenant
unenforceable, the court should redefine the covenant so as to comply with
applicable Law.

 

5.6 Further Actions; Reasonable Best Efforts.

 

(a) Subject to the terms and conditions of this Agreement, each party shall use
its reasonable best efforts to take, or cause to be taken, all actions and to
do, or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable under applicable Laws to
consummate, in the most expeditious manner practicable, the Acquisition and the
other transactions contemplated by this Agreement, including using reasonable
efforts to accomplish the following: (i) the taking of all reasonable actions
necessary to cause the conditions precedent set forth in Article VIII hereof to
be satisfied, (ii) the obtaining of all necessary actions or nonactions,
waivers, consents, approvals, orders and authorizations from any Governmental
Authority and the making of all necessary registrations, declarations and
filings (including registrations, declarations and filings with any Governmental
Authority, if any) and the taking of all reasonable steps as may be necessary to
avoid any Proceeding by any Governmental Authority, (iii) the obtaining of all
consents, approvals or waivers from third parties required as a result of the
Acquisition and the other transactions contemplated by this Agreement, and (iv)
the execution, acknowledgment or delivery of all such deeds, endorsements,
Consents, instruments of conveyance, assignment, transfer and delivery and other
documents and instruments as the Buyer and/or the applicable Designated
Purchaser may reasonably request in order to carry out the purpose and intention
of this Agreement, including to consummate more effectively the purchase, sale,
conveyance, assignment, transfer and delivery of the Transferred Assets as
contemplated by this Agreement, to vest in the Buyer and/or the applicable
Designated

 

42



--------------------------------------------------------------------------------

Purchaser good right, title and interest in, to and under the Transferred Assets
or to enable the Buyer and/or the applicable Designated Purchaser to protect,
exercise and enjoy all rights and benefits of the Company or its Subsidiaries
prior to Closing with respect thereto, and as otherwise appropriate to
consummate the transactions contemplated by this Agreement and to fully carry
out the purposes of this Agreement.

 

(b) In the event that any Proceeding or Order is instituted (or threatened to be
instituted) by a Governmental Authority or private party challenging the
Acquisition or any other transaction contemplated by this Agreement, or any
other agreement contemplated hereby, (i) each of the Buyer, the Company and its
Subsidiaries shall cooperate in all respects with each other and use its
respective reasonable best efforts to contest and resist any such Proceeding or
Order and to have vacated, lifted, reversed or overturned any decree, judgment,
injunction or other order, whether temporary, preliminary or permanent, that is
in effect and that prohibits, prevents or restricts consummation of the
transactions contemplated by this Agreement, and (ii) each of the Buyer, the
Company and its Subsidiaries shall use their respective reasonable best efforts
to defend, at its own cost and expense, any action or actions, whether judicial
or administrative, in connection with the transactions contemplated by this
Agreement. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall be deemed to require the parties hereto or their Affiliates (x)
to agree to any divestiture of shares of capital stock or of any business,
assets or property, or the imposition of any material limitation on the ability
of any of them to conduct their business or to own or exercise control of such
assets, properties and stock, or (y) to take any action under this Section
5.6(b) requested by any Governmental Authority that has the authority to enforce
any Antitrust Law, that seeks, or authorizes its staff to seek, a preliminary
injunction or restraining order to enjoin consummation of the Acquisition or any
of the other transactions contemplated by this Agreement.

 

(c) In furtherance and not in limitation of the foregoing, and subject to
Section 5.6(b) hereof, each of the Buyer and the Company shall (i) promptly make
such filings under such foreign Antitrust Laws as the parties reasonably agree
are necessary, and (ii) make an appropriate filing of a Notification and Report
Form pursuant to the HSR Act with respect to the Acquisition and the other
transactions contemplated by this Agreement, as promptly as practicable after
the date hereof and to supply as promptly as practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and to take all other actions necessary to cause the expiration or
termination of the applicable waiting periods under the HSR Act as soon as
practicable. The Buyer shall be entitled to direct any proceedings or
negotiations with any Governmental Authority relating to any of the foregoing,
provided, that the Buyer shall afford the Company a reasonable opportunity to
participate therein.

 

(d) The Company shall and shall cause its officers, employees and accountants to
provide such information (including auditor’s work papers), consents and
financial statements of the type that would be reasonably necessary to allow the
Buyer or any of its Affiliates to prepare financial statements as may be
required under Regulation S-X in connection with any filings under the
Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as
amended.

 

43



--------------------------------------------------------------------------------

5.7 Public Announcements. None of the parties to this Agreement or their
Affiliates shall make, or cause to be made, any press release or public
announcement with respect to this Agreement or the transactions contemplated
hereby or otherwise communicate with any news media with respect thereto without
the prior written consent of the other party, and the parties shall cooperate as
to the timing and contents of any such press release or public announcement;
provided, however, that such prior written consent (i) shall not be unreasonably
withheld, conditioned or delayed and (ii) shall not be required for releases,
announcements or communications to the extent obtaining such prior written
consent would prevent the timely and accurate dissemination of information as
required to comply with any applicable Law or Nasdaq requirements.

 

5.8 Employee Benefits.

 

(a) The Buyer shall, or shall cause a Designated Purchaser to, offer employment
to each Current Business Employee who is employed in the Business on the day
immediately preceding the Closing Date on an “at-will” basis and at a wage and
salary level (excluding performance-based or incentive compensation, bonuses and
equity-based compensation) that is the same as that provided to such Current
Business Employees on the day preceding the Closing Date; provided that each
offer to a Non-US Employee shall be an offer at such compensation and benefit
levels as required by applicable local law or regulation and as to not
constitute a constructive dismissal. Each such offer that is made to a Current
Business Employee who is actively employed in the Business on the day
immediately preceding the Closing Date shall be an offer to commence employment
on the Closing Date. Each such offer that is made to a Current Business Employee
who is not actively at work with the Company or any of its Subsidiaries due to a
short- or long-term disability leave or other leave of absence (but not
including vacation), will be deemed to offer employment with Buyer or Designated
Purchaser, as applicable, effective as of the date such Current Business
Employee is willing and able to return to active work status (the “Start Date”);
provided that in no event will the Buyer or any Designated Purchaser be
obligated to offer a Start Date that is later than six months after the Closing
Date. Such Current Business Employees who accept and commence employment with
the Buyer or a Designated Purchaser as of the Closing Date or Start Date, as
applicable, shall be referred to as the “Transferred Employees.” With respect to
the Liabilities relating to the Current Business Employees and arising out of
the Company Plans, the Buyer shall, as of the Closing Date, assume only (i)
those Liabilities reflected on the Business Balance Sheet or constituting
accrued compensation described in Sections 2.2(a)(ii) or (iii) of this Agreement
and that are directly related to such Current Business Employees’ employment
with the Business, and (ii) the Change in Control Agreements set forth on
Schedule 2.2(a)(iv) of the Company Disclosure Schedule to the extent that any
Liabilities related to such Change in Control Agreements are attributable to a
termination of employment with the Buyer or a Designated Purchaser following the
Closing. The Buyer shall not assume any other Liabilities (other than Assumed
Liabilities) relating to any Business Employee, including any Liabilities
arising (whether under applicable Law or otherwise) from or relating to the
employment or termination of employment of any Business Employee on or prior to
the Closing Date. The Company shall promptly notify the Buyer if any Business
Employee employed by the Company or any of its Subsidiaries either (i) commences
a short- or long-term disability leave or other leave of absence (but not
including vacation) during the period of time commencing with the date of this
Agreement and ending on the Closing Date, or (ii) returns to active employment
from any such leave.

 

44



--------------------------------------------------------------------------------

(b) From and after the Closing Date or, if later, the Start Date of the
Transferred Employee, as applicable, until the first anniversary of the Closing
Date, the Buyer or a Designated Purchaser shall provide the Transferred
Employees, for so long as such Transferred Employees remain so employed during
such time, health and welfare benefits which are substantially comparable, in
the aggregate, to those provided to such Transferred Employees on the day
preceding the Closing Date or are otherwise substantially competitive with those
provided by companies similarly situated with the Business. As provided above,
the Buyer will assume all accrued and unpaid vacation time to the extent
reflected in the Closing Date Net Working Capital Statement with respect to each
employee who is a U.S. Employee located in Oregon and will not reduce any such
employee’s accrued vacation. Upon a termination of employment by the Buyer or
any Designated Purchaser of any Transferred Employee within 12 months after the
Closing Date, the Buyer or the Designated Purchaser, as applicable, shall
provide to such employee severance benefits not materially less favorable than
those under the Company’s severance plan identified on Section 5.8(b) of the
Company Disclosure Schedule as such plan is in effect on the date of this
Agreement and on the terms of such Plan as previously provided to the Buyer;
provided that (i) the employee would have been entitled to such benefits under
the terms of that plan had he or she actually been a participant in that plan,
(ii) the Buyer or Designated Purchaser, as applicable, may condition any such
benefits upon its receipt of a release of claims from such employee in a form
satisfactory to the Buyer or Designated Purchaser, (iii) in no event will an
employee be entitled to benefits under more than one such severance plan, and
(iv) in no event will an employee be entitled to benefits under such a severance
plan if the employee is also a party to one of the Change in Control Agreements
set forth on Schedule 2.2(a)(iv) of the Company Disclosure Schedule.

 

(c) From and after the Closing Date or, if later, the Start Date of the
Transferred Employee, as applicable, the Buyer shall, or shall cause a
Designated Purchaser to, recognize the prior service with the Company or its
Subsidiaries of each Transferred Employee in connection with all employee
benefit plans, programs or policies (including vacation) of the Buyer or any of
its Affiliates in which any Transferred Employees are eligible to participate
following the Closing Date for purposes of eligibility, vesting and levels of
vacation and severance benefits (but not for purposes of benefit accruals under
any defined benefit pension plan, whether or not qualified under the Code, or
any similar plan, or to the extent that such recognition would result in
duplication of benefits). From and after the Closing Date or, if later, the
Start Date of the Transferred Employee, as applicable, and to the extent
permitted by applicable Law and/or applicable insurance providers, the Buyer
will, or will cause the applicable Designated Purchaser to, cause any
pre-existing conditions or limitations and eligibility waiting periods (to the
extent that such waiting periods would be inapplicable, taking into account
service with the Company and any of its Affiliates), under any group health
plans of the Buyer or its Affiliates in which Transferred Employees are
otherwise to become eligible to participate in after the Closing Date, to be
waived with respect to Transferred Employees and their eligible dependents. The
Buyer shall, or shall cause the applicable Designated Purchaser to, give each
Transferred Employee credit for any deductibles and annual out-of-pocket limits
for medical expenses paid during the applicable plan year in which the Closing
occurs under any welfare plans maintained or contributed to by the Company or
any of the Business Subsidiaries prior to the Closing in satisfying any
deductibles and annual out-of-pocket limits for medical expenses for the same
plan year under any welfare plans maintained or contributed to by the Buyer or
its Affiliates in which Transferred Employees participate during such year.

 

45



--------------------------------------------------------------------------------

(d) Except as required by applicable Law, as of the Closing Date or, if later,
the Start Date of the Transferred Employee, as applicable, the Transferred
Employees shall cease to accrue further benefits under the employee benefit
plans and arrangements maintained by the Company and its Affiliates (the “Seller
Plans”). From and after the Closing Date, the Company will retain all
obligations and liabilities under the Company Plans (including, without
limitation any 401(k) Plan, except as expressly contemplated by Section 5.8(e)
herein), and neither the Buyer nor any of its Affiliates will have any
obligation or liability with respect thereto, except as otherwise expressly
provided in Section 5.8(a) and Section 5.8(e). The Buyer will not contribute to
any of the Company Plans. Except as expressly contemplated by Section 5.8(e)
herein, the Buyer will not assume sponsorship or any liability with respect to
any of the Company Plans or any part thereof. Except as expressly contemplated
by Section 5.8(e) herein and by Section 5.8(f) herein, no Company Plan and no
assets of any Company Plan will be transferred to the Buyer or any of its
Affiliates or to any plan of the Buyer or any of its Affiliates.

 

(e) As soon as administratively feasible following the Closing, the Company
shall cause all assets attributable to the Business Employees who become
employed by the Buyer on the Closing Date in any 401(k) Plan sponsored or
maintained by the Company (a “Company 401(k) Plan”), which Buyer Plan must
provide account services through Fidelity Investments or one of its Affiliates),
to be liquidated in anticipation of a transfer of such assets (a “Plan-to-Plan
Transfer”) to a 401(k) Plan sponsored by the Buyer or an Affiliate of the Buyer
(the “Buyer 401(k) Plan”). Any outstanding loan balances under a Company 401(k)
Plan attributable to any such employee shall not be liquidated. On the Closing
Date, the Company shall provide the Buyer a list of any such loans (including
the date, outstanding balance, interest rate and payment schedule of any such
loan), such loans shall be transferred to the Buyer 401(k) Plan immediately upon
the Closing, and any payments on such loans due after the Closing Date shall be
made to the Buyer 401(k) Plan. As soon as administratively feasible (but in no
event later than three business days following the foregoing liquidation of
assets), the Company shall cause the Company 401(k) Plan to transfer the cash
resulting from such liquidation to the Buyer 401(k) Plan, and the Buyer shall
cause the Buyer 401(k) Plan to accept such transfer. The Buyer and the Company
shall take such other and further action as may be necessary or appropriate
(including the adoption of necessary or appropriate plan amendments) to
accomplish the Plan-to-Plan Transfer in a timely manner, consistent with the
relevant requirements of Section 414(l) of the Code and the regulations
thereunder.

 

(f) As soon as administratively feasible following the Closing (or as to any
Transferred Employee who becomes employed by the Buyer or the Designated
Purchaser on a Start Date, as soon as administratively feasible after such Start
Date), the Company shall cause all assets attributable to the Business Employees
who become employed by the Buyer on the Closing Date or any such Start Date, as
applicable, in any flexible spending arrangement as part of a plan qualified
under Section 125 of the Code maintained by the Company to be transferred to a
similar plan maintained by the Buyer or the Designated Purchaser.

 

5.9 Insurance. To the extent that any insurance policies or binders cover any
loss, liability, claim, damage or expense relating to the Business (other than
the Excluded Assets), the Transferred Assets or the Assumed Liabilities and
relating to or arising out of occurrences or wrongful acts prior to the Closing
Date and such policies continue after the Closing Date to permit claims to be
made thereunder with respect to such occurrences or acts

 

46



--------------------------------------------------------------------------------

prior to the Closing Date, the Company and its Affiliates shall cooperate with
the Buyer and its Affiliates to submit any such claims, including filing and
furnishing required notices for the benefit of or on behalf of the Buyer or its
Affiliates under such policies or pursuing claims previously made. The Company
shall use its reasonable best efforts so that, on and after the Closing Date,
the Buyer and its Affiliates will be able to have the right to make claims for
indemnification to the extent possible under the terms of such policies and, to
the extent assignable, shall assign the right to make such claims to the Buyer.

 

5.10 Certain Notices. From and after the date of this Agreement until the
Closing, the Company and the Buyer shall promptly notify each other orally and
in writing of (a) any notice or other communication from any Person alleging
that the Consent of such Person is or may be required in connection with the
Acquisition and the other transactions contemplated by this Agreement, (b) any
Proceedings commenced or, to the Knowledge of the Company or the Knowledge of
the Buyer, as the case may be, threatened against, relating to or involving or
otherwise affecting such party or any of its Subsidiaries that, if pending on
the date of this Agreement, would have been required to be disclosed pursuant to
Article IV, or that relate to the transactions contemplated by this Agreement,
(c) in the case of the Company, any customer, supplier, vendor, Distributor or
employee threatening any material modification or change in, or termination of,
its business or other relationship with the Business and (d) in the case of the
Company, any fact, event, change or circumstance known to it that (i)
individually or taken together with all other facts, events, changes and
circumstances known to it, has had, or would reasonably be expected to have, a
Material Adverse Effect or (ii) would result in, or would reasonably be expected
to result in, any of the conditions to the Acquisition set forth in Article VIII
not being satisfied or which would adversely affect, in any material respect,
the ability of the parties to consummate the Acquisition and the other
transactions contemplated by this Agreement on a timely basis.

 

5.11 Certain Intellectual Property Covenants; Grant of Rights.

 

(a) The Company shall and shall cause its Subsidiaries to, at their expense,
take such actions prior to and after the Closing as reasonably required, or as
requested by Buyer, to duly execute and deliver as of the Closing Date or as
soon thereafter as practicable all instruments and documents necessary to ensure
that the records, registrations and applications for registration of all Company
Registered IP, in the United States Patent and Trademark Office or the United
States Copyright Office and all counterpart or similar agencies wherever such
Intellectual Property is registered or is the subject of an application for
registration, correctly reflect all transactions affecting the ownership by the
Buyer of such Intellectual Property, which instruments and documents shall, if
other than a general assignment or transfer, be prepared by the Buyer or its
counsel at the Buyer’s expense. In the event the Buyer is unable, after
expending reasonable efforts under the circumstances, to obtain the Company’s
execution of any document required to be executed under this Section 5.11(a),
the Company hereby grants the Buyer the authority to execute such document on
the Company’s behalf as the Company’s attorney-in-fact. The Company agrees to
use commercially reasonable efforts to arrange for the transfer of the domain
names included in the Transferred Assets such that such transfer is effective
upon Closing.

 

47



--------------------------------------------------------------------------------

(b) Effective as of the Closing Date, except as may be permitted under the
Transition Services Agreement, the Company shall and shall cause its
Subsidiaries to forever cease to sell any products or provide any services
under, or apply to register, in each case throughout the world, any trademarks,
service marks, trade dress, design marks, logos, trade names, domain names,
web-sites, brand names, model names and corporate names that are the same as or
confusingly similar to any of the trademarks and trade names included in the
Company Registered IP; provided, that, after a Change of Control the foregoing
shall not apply to any Intellectual Property owned by the surviving Person in
such Change of Control or any of such Person’s Subsidiaries or Affiliates (in
each case other than the Company and its Subsidiaries) prior to the effective
date of such Change of Control.

 

(c) Subject to Section 2.4, the Company, on behalf of itself and its
Subsidiaries, hereby grants (to the extent it has the power to do so) to the
Buyer and the Designated Purchasers a worldwide, perpetual, irrevocable, fully
paid up, royalty-free, transferable license to all Shared Intellectual Property
of the Company and any of its Subsidiaries. “Shared Intellectual Property” means
all Intellectual Property used in or otherwise related to the Business which is
not (i) included in the Transferred Assets, (ii) provided or made available to
the Buyer or a Designated Purchaser pursuant to the Transition Services
Agreement or (iii) third-party application software.

 

5.12 WARN. The Company shall not, at any time within the 60-day period prior to
the Closing Date, effectuate a “plant closing” or “mass layoff,” as those terms
are defined in the WARN or any other similar triggering event under similar
Laws, affecting in whole or in part any site of employment, facility, operating
unit or employee of the Business.

 

5.13 Confidentiality. The Company recognizes that by reason of its ownership of
the Business and the Transferred Assets, it and its Affiliates have acquired
confidential information and trade secrets concerning the Business the use or
disclosure of which could cause the Buyer or its Affiliates substantial loss and
damages that could not be readily calculated and for which no remedy at law
would be adequate. Accordingly, the Company covenants and agrees with the Buyer
that the Company and its Affiliates will not at any time, except in performance
of the Company’s obligations to the Buyer or with the prior written consent of
the Buyer, directly or indirectly, disclose any proprietary, secret or
confidential information relating to the Business and the Transferred Assets
that any such Person may learn or has learned by reason of its ownership of the
Business and the Transferred Assets, unless (i) such information becomes known
to the public generally through no fault of the Company or of its Affiliates,
(ii) disclosure is required in the opinion of its independent counsel, by
applicable Law or Nasdaq requirements, or (iii) such information was not
previously known to the Company or its Affiliates but becomes rightfully known
to the Company or its Affiliates after Closing, without restriction, from a
source (other than the Buyer and its Affiliates) not related to the Company’s
prior ownership of the Business and without, to the Company’s Knowledge, any
breach of duty to Buyer or its Affiliates. The obligation of the Company and its
Affiliates to hold any such information in confidence shall be satisfied if they
exercise the same care with respect to such information as they take to preserve
the confidentiality of their own similar information. The parties hereto agree
that the covenant contained in this Section 5.13 imposes a reasonable restraint
on the Company, its Affiliates and its employees.

 

48



--------------------------------------------------------------------------------

5.14 Successors.

 

(a) In the event that the Company (or any of its respective successors or
assigns) shall (i) consolidate or merge with any other Person and shall not be
the continuing or surviving corporation or entity in such consolidation or
merger, (ii) transfer all or substantially all of its properties and assets to
any other Person, or (iii) adopt a plan of dissolution or liquidation, then in
each case proper provision shall be made so that the continuing or surviving
corporation or entity (or its successors or assigns, if applicable), or
transferee of such assets, or such liquidating trust or other agent, as the case
may be, shall expressly assume all of the Company’s obligations under this
Agreement, including the Company’s obligations pursuant to Articles II and X,
that continue in effect after the consummation of such transaction. Prior to or
within ten (10) Business Days after the public announcement of any such
transaction, the Company shall notify the Buyer of any transaction that would
trigger the terms of this Section 5.14 and the terms thereof, including the
identity of the continuing or surviving corporation or entity, transferee,
liquidating trust or other agent, as the case may be, provided, however, that
notice to the Buyer pursuant to this Section 5.14(a) shall be deemed satisfied
if the Company files a Current Report on Form 8-K with the SEC reporting any
such transaction and the terms thereof.

 

(b) In the event that the Buyer (or any of its respective successors or assigns)
shall consolidate or merge with any other Person and shall not be the continuing
or surviving corporation or entity in such consolidation or merger, or transfers
all or substantially all of its properties and assets to any other Person, then
in each case proper provision shall be made so that the continuing or surviving
corporation or entity (or its successors or assigns, if applicable), or
transferee of such assets, as the case may be, shall expressly assume all of the
Buyer’s obligations under this Agreement, including the Buyer’s obligations
pursuant to Articles II and X which continue in effect after the consummation of
such transaction.

 

5.15 Transition Services Agreement. The Company and the Buyer shall negotiate in
good faith the scope, duration and cost of the services to be provided to each
other under and pursuant to the Transition Services Agreement, the body of which
shall be substantially similar to Exhibit A hereto. The general principles to be
applicable to such services shall be that (i) a party providing a service shall
provide it to the other party at the providing party’s direct cost (each party
agreeing that in certain circumstances a flat rate, per hour rate or similar
pricing metric might best approximate direct cost), (ii) the duration of the
agreed upon provision of a service shall be arrived at by reference to a
commercially reasonable period of time, taking into account all relevant
circumstances, to efficiently switch to a third party or develop internal
capability or capacity, with an option to extend such period for an additional
period of time to take into account unforeseen circumstances, (iii) the Company
shall provide a service during such period if required to enable the Buyer to
operate the Business, and the Buyer shall provide a service during such period
if required to enable the Company to operate its businesses other than the
Business, in each case in substantially the manner in which the Business or such
other business, as the case may be, was operated by the Company and its
Subsidiaries immediately prior to the Closing taking into account the sale of
the Business contemplated hereby, and (iv) on an overall cost basis
substantially consistent with the proposed scope and cost levels previously
indicated by the Company to Buyer. The Transition Services Agreement will also
contain a mutually agreeable limited and customary “run-off” trademark license
in favor of both parties and provide for occupancy agreements in Portland Oregon
and the United Kingdom if the Business properties located there are not leased
to Buyer at Closing.

 

49



--------------------------------------------------------------------------------

5.16 Non-US Employees. The parties shall comply with all obligations under
applicable Law to provide information to or consult with all Non-US Employees or
their appropriate representatives as may be required in connection with the
Acquisition and the other transactions contemplated by this Agreement on or
prior to the Closing Date, including under Regulations 10 or 10(A) of the
Transfer Regulations. The parties acknowledge and agree that the Acquisition
constitutes a relevant transfer for the purposes of the Transfer of Undertakings
(Protection of Employment) Regulations 1981, as amended (the “Transfer
Regulations”) and that pursuant to the Transfer Regulations the Non-US Employees
who are assigned to the Business in the United Kingdom will become employees of
the Buyer or a Designated Purchaser on the Closing Date. At Closing, Buyer
agrees that it will have in place an employee privacy policy that complies with
applicable Law.

 

5.17 E-mail and Follow-up Communications. Promptly after the Closing Date, the
Company shall send an email to Customers informing them of the Acquisition and
of the transition of product support, maintenance and warranty to the Buyer;
provided, however, that the Company may forego sending such an email where it
reasonably believes that the provision of such information may violate
applicable Law or breach an agreement between the Company and the applicable
Customer. The contents of the email shall be as mutually agreed by the parties,
and to the extent required by Law, contain a provision allowing the Customer to
refuse to have their information passed on to the Buyer with respect to the
Products. In addition, such email may contain a provision letting the Customers
know that the Buyer may be contacting them. As soon as reasonably practicable,
and in compliance with any timing requirements imposed by applicable Law, after
Company forward such email communication to any such Customer, the Buyer shall
contact such Customer by email or by telephone informing them of the Acquisition
and of the transition of product support, maintenance and warranty to the Buyer
and confirm the Customer’s communications preferences (“New Communications
Preferences”). Each such communication with a Customer shall be treated by the
Buyer and the Company as a transactional communication (i.e., a communication to
Customers that is required to fulfill a contractual duty) and not as marketing
or promotional communication.

 

5.18 Provision of Customer and Prospect Information and Follow-up
Communications. Subject to the provisions of this Section 5.18 and provided that
the Buyer executes an EU data transfer agreement with respect to Personal Data
from the European Union, the Company shall within 30 days after Closing Date
(the “PD Transfer Date”) provide to the Buyer the information set forth on
Schedule 5.18 of the Company Disclosure Schedule concerning current customers of
the Business (“Customers”) and Persons that have inquired about becoming a
Customer or obtaining a quotation or additional information during the six
months prior to the PD Transfer Date (“Prospects”), in each case to the extent
then known by the Company. Such information will include the applicable
marketing communications preferences registered by Customers and Prospects
(“Existing Communications Preferences”). The Buyer acknowledges and agrees that
Customer and Prospect Personal Data is being provided to the Buyer under this
Section 5.18. “Personal Data” means any data that identifies a living individual
(including business email address and telephone numbers). The Buyer shall be
responsible for ensuring that, as of the Closing Date, the Buyer (a) implements
a valid legal

 

50



--------------------------------------------------------------------------------

privacy policy, (b) complies with the Buyer’s privacy policy and all applicable
data protection and privacy legislation in any applicable jurisdiction, and (c)
obtains all necessary consents to process the Personal Data in the way in which
the Buyer wishes to process such Personal Data. The Buyer hereby assumes all
Liabilities of the Buyer and of the Company and its Subsidiaries in respect of
the Buyer’s processing of the Customer and Prospect Personal Data, including to
the extent that the Buyer processes any Customer or Prospect Personal Data other
than in accordance with this Agreement, the Company Privacy Policy or the
Existing Communications Preferences as applicable. The Company shall not be
required to convey any Customer or Prospect information to the Buyer to the
extent it reasonably believes that the provision of such information would
violate applicable Law or breach an agreement between the Company and the
Customer or Prospect.

 

ARTICLE VI

 

TAX MATTERS

 

6.1 Control of Tax Audits. The Company and the Buyer shall jointly control the
defense and settlement of any Tax audit or administrative or court proceeding (a
“Tax Proceeding”) relating to any Periodic Taxes covered by Section 6.4 and each
party shall cooperate with the other party at its own expense and there shall be
no settlement or closing or other agreement with respect thereto without the
consent of the other party, which consent will not be unreasonably withheld or
delayed. Each party shall promptly notify the other party if it decides not to
participate in the defense or settlement of any such Tax audit or administrative
or court proceeding, in which case the other party shall be permitted to defend
and settle such Tax audit or proceeding.

 

6.2 Cooperation. The Company and the Buyer shall cooperate fully with each other
in connection with the preparation and timely filing of any Tax Returns required
to be prepared and filed by the Buyer or the Company hereunder, or in connection
with the preparation or filing of any election, claim for refund, consent or
certification, in each case relating to the Business and the Transferred Assets.

 

6.3 Transfer Taxes. The Company and the Buyer shall each bear 50% of all sales
(including bulk sales), use, value added, documentary, stamp, gross receipts,
registration, transfer, conveyance, excise, recording, license and other similar
Taxes and fees (“Transfer Costs”) arising out of or in connection with or
attributable to the transactions effected pursuant to this Agreement. The
Company and the Buyer shall use their respective commercially reasonable efforts
to deliver certain of the Transferred Assets, as appropriate, through an
electronic delivery or in such other manner reasonably calculated and legally
permitted, and take all other commercially reasonable actions necessary, to
minimize or avoid the incurrence of Transfer Costs.

 

6.4 Proration of Taxes. Real and personal property Taxes and ad valorem Taxes
(that are imposed on a periodic basis (as opposed to a net income basis))
(collectively, “Periodic Taxes”) imposed in connection with the Business shall
be prorated between the

 

51



--------------------------------------------------------------------------------

Company and the Buyer for any Straddle Period. Periodic Taxes of the Company
attributable to Straddle Periods shall be prorated between the Buyer and the
Company based on the number of days of such taxable period included in the
Pre-Closing Tax Period and the number of days of such taxable period included in
the Post-Closing Tax Period. The Company shall be liable for the proportionate
amount of such taxes that is attributable to the Pre-Closing Tax Period and the
Buyer shall be liable for the proportionate amount of such taxes that is
attributable to the Post-Closing Tax Period.

 

6.5 Payment of Periodic Taxes and Transfer Costs. Periodic Taxes and Transfer
Costs shall be timely paid, and all applicable filings, reports and returns
shall be filed, as provided by applicable law. The paying party shall be
entitled to reimbursement from the non-paying party in accordance with Section
6.3 and Section 6.4, as the case may be. Upon payment of any such Periodic Taxes
and Transfer Costs, the paying party shall present a statement to the non-paying
party setting forth the amount of reimbursement to which the paying party is
entitled under Section 6.3 or Section 6.4, as the case may, be together with
such supporting evidence as is reasonably necessary to calculate the amount to
be reimbursed. The non-paying party shall make such reimbursement promptly but
in no event later than 10 days after the presentation of such statement. Any
payment not made within such time shall bear interest at the London Inter Bank
Offer Rate for six (6) month deposits in U.S. dollars as quoted on Telerate page
3750 on the Closing Date for each day until paid.

 

ARTICLE VII

 

CLOSING

 

7.1 Closing Date. Unless this Agreement shall have been terminated and the
transactions herein shall have been abandoned pursuant to Article IX hereof, the
closing of the transactions contemplated by this Agreement (the “Closing”) shall
take place at the offices of O’Melveny & Myers LLP in San Francisco, California,
at 10:00 a.m. San Francisco time on the date (the “Closing Date”) that is two
(2) Business Days after satisfaction or waiver (subject to applicable Law) of
the conditions (excluding conditions that, by their terms, are to be satisfied
on the Closing Date) set forth in Article VIII, or at such other time or date as
agreed to in writing by the parties hereto. Notwithstanding the foregoing, the
Closing shall for all purposes be deemed to occur at the close of business in
San Francisco, California on the Closing Date.

 

7.2 Deliveries by the Buyer. At the Closing, the Buyer shall execute, deliver to
the Sellers and/or file, or shall cause the applicable Designated Purchaser to
execute, deliver to the Sellers and/or file, the following in such form and
substance (except for clause (a)) as are reasonably acceptable to the Company:

 

(a) the Purchase Price as provided in Section 3.1 hereof (as adjusted pursuant
to Section 3.2);

 

(b) the assignment and conveyance instruments required pursuant to Article II
hereof;

 

52



--------------------------------------------------------------------------------

(c) the documents described in Article VIII hereof; and

 

(d) such other documents and instruments as counsel for the Buyer and the
Company mutually agree to be reasonably necessary to consummate the transactions
described herein.

 

7.3 Deliveries by the Company. At the Closing, the Sellers shall execute,
deliver to the Buyer and/or the applicable Designated Purchaser and/or file the
following in such form and substance as are reasonably acceptable to the Buyer:

 

(a) the Books and Records;

 

(b) the documents described in Article VIII hereof;

 

(c) the assignment and conveyance instruments required pursuant to Article II
hereof; and

 

(d) such other documents and instruments as counsel for the Buyer and the
Company mutually agree to be reasonably necessary to consummate the transactions
described herein.

 

ARTICLE VIII

 

CONDITIONS PRECEDENT

 

8.1 Conditions Precedent to Obligations of Parties. The respective obligations
of each of the parties hereto to effect the Acquisition are subject to the
satisfaction, at or prior to the Closing Date, of each of the following
conditions:

 

(a) No Injunctions; Illegality. At the Closing Date, there shall be no Order or
prohibition of any nature of any court or Governmental Authority of competent
jurisdiction that is in effect that prohibits or materially restrains the
consummation of the Acquisition. There shall not be any action taken, or any
statute, rule or regulation enacted, entered, enforced or deemed applicable to
the Acquisition, by any Governmental Authority which makes the consummation of
the Acquisition illegal.

 

(b) HSR Act and Comparable Laws. Any applicable waiting period under the HSR Act
relating to the Acquisition and the other transactions contemplated by this
Agreement shall have expired or been terminated, and clearance for the
Acquisition and the other transactions contemplated by this Agreement required
under the applicable Laws of foreign jurisdictions analogous to the HSR Act
regulating antitrust or competition considerations shall have been obtained.

 

8.2 Conditions to Obligations of the Buyer The obligation of the Buyer to effect
the Acquisition is subject to the satisfaction or waiver, at or prior to the
Closing Date, of each of the following conditions:

 

53



--------------------------------------------------------------------------------

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct as of the date of this
Agreement and as of the Closing Date with the same effect as though made as of
the Closing Date (except that the accuracy of representations and warranties
that by their terms speak as of a specified date will be determined as of such
date), with only such exceptions as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and the Buyer shall
have received a certificate signed on behalf of the Company by the Chief
Executive Officer and the Chief Financial Officer of the Company to such effect.

 

(b) Performance of Obligations of the Company. The Company shall have performed
or complied with in all material respects all of its obligations required to be
performed or complied with by it under this Agreement at or prior to the Closing
Date, and the Buyer shall have received a certificate signed on behalf of the
Company by the Chief Executive Officer and Chief Financial Officer of the
Company to such effect.

 

(c) Governmental Consents. All consents, approvals and authorizations of any
Governmental Authority required to be made or obtained by the Company or the
Buyer or any of their respective Subsidiaries to consummate the Acquisition (i)
the failure of which to be made or obtained would, individually or in the
aggregate, have a Material Adverse Effect or (ii) which are specified in
Schedule 8.2(c) of the Company Disclosure Schedule have, in all cases, been made
or obtained and shall be in full force and effect at the Closing.

 

(d) Third Party Consents. The Company shall have received, in form and substance
reasonably satisfactory to the Buyer, all third party consents specified on
Schedule 8.2(d) of the Company Disclosure Schedule.

 

(e) FIRPTA Certificate. Any transferor of a “United States real property
interest” (as defined in Section 897(c) of the Code) shall have delivered to the
Buyer a certificate signed by such transferor to the effect that such transferor
is not a “foreign person” as defined in Section 1445 of the Code.

 

(f) Licenses and Permits. The Buyer shall have received, or shall receive as of
the Closing, all material Licenses and Permits necessary to conduct the Business
in all material respects with past practices and in all material respects in
compliance with all applicable Laws.

 

(g) No Proceedings. There shall not be pending or threatened any investigation
or Proceeding to which a Governmental Authority is a party (i) seeking to
restrain or prohibit the consummation of the transactions contemplated hereby or
(ii) seeking to prohibit or limit the ownership or operation by the Buyer or the
Company of any material portion of the Business or the Transferred Assets.

 

(h) Material Adverse Effect. There shall not have occurred or arisen after the
date hereof, and prior to Closing, any Material Adverse Effect.

 

(i) Transition Services Agreement. The Company shall have executed and delivered
to the Buyer the Transition Services Agreement, the body of which shall be
substantially similar to Exhibit A hereto and which shall otherwise be
reasonably acceptable to the Buyer, with respect to the scope, duration and cost
of the services to be provided by and to the Buyer, taking into account Section
5.15 hereof.

 

54



--------------------------------------------------------------------------------

8.3 Conditions to the Obligations of the Company. The obligation of the Company
to effect the Acquisition is subject to the satisfaction or waiver, at or prior
to the Closing Date, of each of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Buyer set forth in this Agreement shall be true and correct as of the date of
this Agreement and as of the Closing Date as though made on and as of the
Closing Date (except to the extent such representations and warranties speak as
of any earlier date), with only such exceptions as would not, individually or in
the aggregate, reasonably be expected to materially impair the ability of the
Buyer to perform its obligations under this Agreement, and the Company shall
have received a certificate signed on behalf of the Buyer by an authorized
officer of the Buyer to such effect.

 

(b) Performance of Obligations of the Buyer. The Buyer shall have performed or
complied with in all material respects all of its obligations required to be
performed or complied with by it under this Agreement at or prior to the Closing
Date, and the Company shall have received a certificate signed on behalf of the
Buyer by an authorized officer of the Buyer to such effect.

 

(c) Transition Services Agreement. The Buyer shall have executed and delivered
to the Company the Transition Services Agreement, the body of which shall be
substantially similar to Exhibit A hereto and which shall otherwise be
reasonably acceptable to the Company, with respect to the scope, duration and
cost of the services to be provided by and to the Company, taking into account
Section 5.15 hereof.

 

ARTICLE IX

 

TERMINATION

 

9.1 Termination. This Agreement may be terminated and the Acquisition
contemplated hereby may be abandoned at any time prior to the Closing:

 

(a) By mutual written consent of the Buyer and the Company;

 

(b) By either the Company or the Buyer, upon written notice to the other party,
if the Acquisition shall not have been consummated on or before June 30, 2005
(the “Termination Date”); provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to any party whose
failure to fulfill any obligation under this Agreement has been the primary
cause of, or resulted in, the failure of such consummation to occur on or before
such date;

 

(c) By either the Company or the Buyer, upon written notice to the other party,
if any Governmental Authority shall have issued an Order or taken any other
action (which

 

55



--------------------------------------------------------------------------------

the parties shall have used their respective reasonable best efforts to resist,
resolve or lift, as applicable, in accordance with Section 5.6) permanently
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement, and such Order shall have become final and nonappealable;

 

(d) By the Buyer, upon written notice provided to the Company, if there shall
have been a breach of any representation, warranty, covenant or agreement on the
part of the Company contained in this Agreement which breach would, individually
or in the aggregate together with all such other then uncured breaches by the
Company, constitute grounds for the conditions set forth in Section 8.2(a) or
(b) not to be satisfied at the Closing Date and such breach is not reasonably
capable of being cured (i) prior to the Termination Date or (ii) if such breach
is reasonably capable of being cured prior to the Termination Date, such breach
shall not have been cured prior to the earlier of (A) thirty (30) days after the
Buyer has provided to the Company written notice of such breach and (B) three
(3) Business Days prior to the Termination Date; or

 

(e) By the Company, upon written notice provided to the Buyer, if there shall
have been a breach of any representation, warranty, covenant or agreement on the
part of the Buyer contained in this Agreement which breach would, individually
or in the aggregate together with all such other then uncured breaches,
constitute grounds for the conditions set forth in Section 8.3(a) or (b) not to
be satisfied at the Closing Date and, such breach is not reasonably capable of
being cured (i) prior to the Termination Date or (ii) if such breach is
reasonably capable of being cured prior to the Termination Date, such breach
shall not have been cured prior to the earlier of (A) thirty (30) days after the
Company has provided to the Buyer written notice of such breach and (B) three
(3) Business Days prior to the Termination Date.

 

9.2 Effect of Termination. In the event of termination of this Agreement by
either the Company or the Buyer as provided in Section 9.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of the Buyer or the Company or their respective officers or directors except for
Sections 4.1(q), 5.7, this Section 9.2 and Article XI each of which shall
survive termination; provided, however, that nothing herein shall relieve any
party from liability for any willful and material breach of any of the
representations, warranties, covenants or agreements set forth in this
Agreement.

 

ARTICLE X

 

INDEMNIFICATION

 

10.1 Indemnification.

 

(a) Following the Closing and subject to the terms and conditions of this
Article X, the Company shall indemnify, defend and hold harmless the Buyer and
its Affiliates and their respective officers, directors, assigns and successors
(each, a “Buyer Indemnified Party”) from and against, and shall reimburse each
Buyer Indemnified Party for, any and all losses (but not lost profits and
consequential or punitive damages, except to the extent awarded

 

56



--------------------------------------------------------------------------------

by a court of competent jurisdiction in respect of a Third Party Claim),
damages, liabilities, royalties, costs and expenses, including interest,
penalties, court costs and reasonable attorneys’ fees and expenses, imposed upon
or incurred by such Buyer Indemnified Party (“Buyer Losses”), with respect to:

 

(i) any inaccuracy or breach of any representation or warranty made by the
Company; and any Liabilities finally assessed in any Proceeding or settlement
thereof with respect to or derived from the revenues associated with the
pre-Closing sale or provision of Products and related to the matters set forth
on Schedule 4.1(p)(x) of the Company Disclosure Schedule;

 

(ii) any breach of any covenant or agreement made by the Company herein; and

 

(iii) any Excluded Liabilities.

 

(b) Following the Closing and subject to the terms and conditions provided in
this Article X, the Buyer shall indemnify, defend and hold harmless, the Company
and its Affiliates and their respective officers, directors, assigns and
successors (each, a “Company Indemnified Party”) from and against, and shall
reimburse each Buyer Indemnified Party for, any and all losses (but not lost
profits and consequential or punitive damages, except to the extent awarded by a
court of competent jurisdiction in respect of a Third Party Claim), damages,
liabilities, royalties, costs and expenses, including interest, penalties, court
costs and reasonable attorneys’ fees and expenses, imposed upon or incurred by
such Company Indemnified Party (“Company Losses”), with respect to:

 

(i) any inaccuracy or breach of any representation or warranty made by the
Buyer;

 

(ii) any breach of any covenant or agreement made by the Buyer herein; and

 

(iii) any of the Assumed Liabilities.

 

(c) For the purpose of this Article X only, any representation or warranty given
or made that is qualified in scope as to materiality (including Material Adverse
Effect) or qualified by the Knowledge of the Company shall be deemed to have
been given or made without such qualification. No party hereto shall have any
right of contribution from the other party hereto or any of its Affiliates with
respect to any Buyer Losses or Company Losses, as applicable, claimed by an
Indemnified Party. Notwithstanding anything to the contrary herein, but subject
to the limitation set forth in the parenthetical clause contained in the last
sentence of Section 10.2, the parties hereto agree and acknowledge that an
Indemnified Party may bring a claim for indemnification for any Buyer Losses or
Company Losses, as applicable, under this Article X notwithstanding the fact
that such Indemnified Party had knowledge of the breach, event or circumstance
giving rise to such loss prior to the Closing or waived any condition to the
Closing related thereto. Notwithstanding anything in this Agreement to the
contrary, neither a Buyer Indemnified Party nor a Company Indemnified Party
shall be entitled to assert any claim for indemnification under this Article X
unless and until the Losses relating to such claim and all other claims arising
out of the same event, change, circumstance, effect or subject matter equal or
exceed Fifty Thousand Dollars ($50,000) in the aggregate.

 

57



--------------------------------------------------------------------------------

10.2 Limitations on Indemnity Payments. Notwithstanding anything contained
herein to the contrary, the maximum aggregate liability of (a) the Company to
all Buyer Indemnified Parties taken together for all Buyer Losses under Section
10.1(a)(i), and (b) the Buyer to all Company Indemnified Parties taken together
for all Company Losses under Section 10.1(b)(i) shall, in each such case, be
limited to a maximum of 12.5% of the Purchase Price, as adjusted pursuant to
Section 3.3. Notwithstanding anything contained herein to the contrary (x) the
Company shall not be liable for Buyer Losses under Section 10.1(a)(i) unless and
until the aggregate amount of such Buyer Losses collectively exceeds Five
Hundred Thousand Dollars ($500,000), and then only to the extent of such excess,
and (y) the Buyer shall not be liable for Company Losses under Section
10.1(b)(i) unless and until the aggregate amount of such Company Losses
collectively exceeds Five Hundred Thousand Dollars ($500,000), and then only to
the extent of such excess. Notwithstanding the foregoing, the limitations and
qualifications set forth in this Section 10.2 shall not apply to indemnification
(x) for breaches of the representations and warranties contained in Sections
4.1(a), (c), (i)(i), (j) and (q) and 4.2(a) and (b) (except that the limitation
set forth in the first sentence of this Section 10.2 shall apply to all claims
for indemnification with respect to the matters referred to in this subclause
(x) if the applicable Indemnified Party had knowledge of the breach, event or
circumstance giving rise to such loss prior to the Closing), or (y) under
Section 10.1(a)(ii), (iii), (iv) or (v) or Section 10.1(b)(ii) (iii) or (iv).

 

10.3 Notice of Indemnity Claims. If any Buyer Indemnified Party or Company
Indemnified Party entitled to or seeking indemnification hereunder (an
“Indemnified Party”) (i) determines that any event, occurrence, fact, condition
or claim has given or could give rise to any Buyer Losses or Company Losses, as
applicable, for which such Indemnified Party is or may be entitled to, or may
seek, indemnification under this Agreement, (ii) otherwise identifies an event,
occurrence, fact, condition or claim giving rise (or which may give rise) to a
right of indemnification hereunder in favor of such Indemnified Party, or (iii)
with respect to any Third Party Claim, becomes aware of the assertion of any
claim or of the commencement of any Proceeding at law or in equity (any of the
foregoing, an “Indemnity Claim”), such Indemnified Party shall promptly notify
the party obligated to provide indemnification or from whom indemnification is
being or will be sought (the “Indemnifying Party”) in writing of such Indemnity
Claim (a “Claim Notice”) describing the facts giving rise to the claim for
indemnification under this Agreement and shall include in such Claim Notice (if
then known) the amount or the method of computation of the amount of such claim
and a reference to the provision of this Agreement or any other agreement,
document or instrument executed hereunder or in connection with this Agreement
upon which such claim is based. The Indemnified Party will provide the
Indemnifying Party such information with respect to any Indemnity Claim that the
Indemnifying party may reasonably request. The failure of any Indemnified Party
to give timely notice thereof shall not affect any of its rights to
indemnification hereunder nor relieve the Indemnifying Party from any of its
indemnification obligations hereunder, except to the extent the Indemnifying
Party is adversely prejudiced by such failure.

 

10.4 Indemnification Procedures. Any obligation to provide indemnification
hereunder with respect to any Proceeding at law or in equity by or against any
third party,

 

58



--------------------------------------------------------------------------------

including any Governmental Authority (a “Third Party Claim”), except with
respect to Tax Proceedings, which shall be governed by Article VI, shall be
subject to the following terms and conditions:

 

(a) Within twenty (20) days after receipt of a Claim Notice, the Indemnifying
Party shall give written notice to the Indemnified Party stating whether it
disputes the Indemnity Claim and whether it will defend against such Indemnity
Claim. The Indemnifying Party shall be entitled, at its sole cost and expense,
subject to Section 10.5, to assume and control the defense, compromise,
settlement and investigation of such Indemnity Claim, including the management
of any Proceeding relating thereto, and to employ and engage counsel reasonably
acceptable to the Indemnified Party. Notwithstanding the foregoing, the
Indemnified Party shall be entitled to retain control of the defense of such
Third Party Claim with counsel of its own choice (and the Indemnifying Party
shall be entitled to participate in the defense of such Third Party Claim, at
its sole cost and expense and through counsel of its own choice) if such Third
Party Claim involves (x) a claim for an injunction against any business or
operations of the Indemnified Party, (y) a criminal proceeding, action,
indictment, allegation or investigation, or (z) any customer of the Business
that was one of the Business’s top 25 customers or top five Distributors by
revenue for the 12 months prior to the date of such Claim Notice or that is
reasonably expected to be one of the Business’s top 25 customers or top five
Distributors by revenue for the 12 months following the date of such Claim
Notice, and the Buyer reasonably believes that the prosecution or defense of
such Third Party Claim could materially and adversely affect the Buyer’s
relationship with such customer, and in the case of clause (z), the Indemnified
Party shall be entitled to recover from the Indemnifying Party not more than 50%
of the Indemnified Party’s costs and expenses in defending such Third Party
Claim referred to in clause (z). The Indemnified Party shall at all times have
the right to fully participate in the defense of an Indemnity Claim at its own
cost and expense directly or through counsel; provided, however, that if the
named parties to a Proceeding include both the Indemnifying Party and the
Indemnified Party and the Indemnified Party has been advised by counsel that (i)
representation of both parties by the same counsel would be inappropriate under
applicable standards of professional conduct or (ii) there may be one or more
legal or equitable defenses available to it that are different from or
additional to those available to the Indemnifying Party, then, in either case,
the Indemnified Party shall be entitled to retain its own counsel at the cost
and expense of the Indemnifying Party (except that the Indemnifying Party shall
not be obligated to pay the fees and expenses of more than one separate counsel
for all Indemnified Parties, taken together). Notwithstanding the foregoing, the
Indemnified Party, during the period the Indemnifying Party is determining
whether to elect to assume the defense of a matter covered by this Section 10.4,
may take such reasonable actions as it deems necessary to preserve any and all
rights with respect to the matter, without such actions being construed as a
waiver of the Indemnified Party’s rights to defense and indemnification under
this Agreement.

 

(b) If the Indemnifying Party exercises the right to undertake the defense and
investigation of any such Indemnity Claim as provided in Section 10.4(a), then
(i) the Indemnified Party agrees to cooperate with the Indemnifying Party in
such efforts and make available to the Indemnifying Party all witnesses,
records, materials and information in the Indemnified Party’s possession, under
its control or to which it may have access as may be reasonably requested by the
Indemnifying Party, and (ii) the Indemnifying Party will keep the Indemnified
Party reasonably informed of the progress of the defense of any such Indemnity

 

59



--------------------------------------------------------------------------------

Claim. If the Indemnifying Party fails to undertake the defense and
investigation of any such Indemnity Claim as provided in Section 10.4(a),
including conducting a good faith and diligent defense, or if the Indemnified
Party retains control of the defense of such Third Party Claim as provided in
Section 10.4(a), then (i) the Indemnified Party against which such Indemnity
Claim has been asserted shall have the right to undertake the defense,
compromise, settlement and investigation of such Indemnity Claim on behalf of,
and at the cost and expense of and for the account and risk of, the Indemnifying
Party, (ii) the Indemnifying Party agrees to cooperate with the Indemnified
Party in such efforts and make available to the Indemnified Party all witnesses,
records, materials and information in the Indemnifying Party’s possession, under
its control or to which it may have access as may be reasonably requested by the
Indemnified Party, and (iii) the Indemnified Party will keep the Indemnifying
Party reasonably informed of the progress of the defense of any such Indemnity
Claim.

 

10.5 Settlement of Indemnity Claims. The Indemnifying Party shall not, without
the prior written consent of the Indemnified Party, (a) settle or compromise any
Indemnity Claim or consent to the entry of any final judgment that does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff of a written release or releases from all liability in respect of such
Indemnity Claim of all Indemnified Parties affected by such Indemnity Claim, or
(b) settle or compromise any Indemnity Claim if the settlement imposes equitable
remedies or material obligations on the Indemnified Party other than financial
obligations for which such Indemnified Party shall be indemnified hereunder. The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party, settle or compromise any Indemnity Claim or consent to the
entry of any final judgment with respect to an Indemnity Claim.

 

10.6 Survival. All covenants and agreement of the parties made in this Agreement
shall survive the Closing Date unless otherwise expressly provided herein. The
representations and warranties of the Company and the Buyer contained in this
Agreement shall survive the Closing Date for a period of fourteen (14) months
following the Closing Date, notwithstanding any investigation at any time made
by or on behalf of the party, except (a) the representations and warranties of
the Company contained in Sections 4.1(a), (c), (i)(i), and (q) and the
representations and warranties of the Buyer contained in Sections 4.2(a) and (b)
shall survive indefinitely, and (b) the representations and warranties of the
Company contained in Sections 4.1(j) shall survive until sixty (60) days
following the expiration of the applicable statue of limitations or statutory
tax assessment period (including all periods of extension, whether automatic or
permissive). If any Claim Notice for indemnification under Section 10.1(a) or
10.1(b) shall have been given within the applicable survival period, the
representations and warranties that are the subject of such indemnification
claim shall survive until such time as such claim is finally resolved.

 

10.7 Treatment of Indemnification Payments. Each of the Buyer and the Company
agrees to treat any payment made under this Article X as an adjustment to the
Purchase Price.

 

60



--------------------------------------------------------------------------------

ARTICLE XI

 

MISCELLANEOUS

 

11.1 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or by facsimile or by electronic mail (“e-mail”) transmission (so
long as a receipt of such e-mail is requested and received), upon confirmation
of receipt, (b) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service, or (c) on the fifth Business
Day following the date of mailing if delivered by registered or certified mail
return receipt requested, postage prepaid. All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

 

  (i) if to the Company, to it at:

 

NetIQ Corporation 3553 North First Street

San Jose, CA 95134

Attention: Betsy Bayha

Facsimile: (408) 856-3777

E-mail: Betsy.Bayha@netiq.com

 

with copies to:

 

Davis Polk & Wardwell

1600 El Camino Real

Menlo Park, California 94025

Attention: William M. Kelly

                Martin A. Wellington

Facsimile: (650) 752-2111

E-mail: william.kelly@dpw.com

                martin.wellington@dpw.com

 

61



--------------------------------------------------------------------------------

  (ii) if to Irish Sub or UK Sub, to it at care of Net IQ Corporation:

 

with copies to:

 

Davis Polk & Wardwell

1600 El Camino Real

Menlo Park, California 94025

Attention: William M. Kelly

                    Martin A. Wellington

Facsimile: (650) 752-2111

E-mail: william.kelly@dpw.com

                    martin.wellington@dpw.com

 

  (iii) if to the Buyer, to it at:

 

Spider Holding Inc.

c/o Francisco Partners, L.P.

2882 Sand Hill Road, Suite 280

Menlo Park, California 94025

Attention: Gerry Morgan

Facsimile: (650) 233-2999

E-mail: morgan@franciscopartners.com

 

with copies to:

 

O’Melveny & Myers LLP

Embarcadero Center West

275 Battery Street

Suite 2600

San Francisco, CA 94111

Attention: Michael J. Kennedy

                    Michael S. Dorf

Facsimile: 415-984-8701

E-mail: mkennedy@omm.com

                    mdorf@omm.com

 

11.2 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts, each of which shall be considered one and the same
agreement and shall become effective when all counterparts have been signed by
each of the parties and delivered to the other party, it being understood that
the parties need not sign the same counterpart. Any party may execute this
Agreement by facsimile signature, and the other parties will be entitled to rely
on such facsimile signature as conclusive evidence that this Agreement has been
duly executed by such party.

 

11.3 Bulk Sales. The parties hereto agree to waive compliance with the
provisions of the Laws of any jurisdiction relating to a bulk sale, bulk
transfer or similar laws that may be applicable to the transactions contemplated
by this Agreement.

 

62



--------------------------------------------------------------------------------

11.4 Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among all the
parties hereto and terminates and supersedes all prior agreements and
understandings, oral and written, among all the parties hereto with respect to
the subject matter hereof and thereof, other than the Confidentiality Agreement
which shall survive the execution and delivery of this Agreement as provided for
herein.

 

11.5 No Third-Party Beneficiaries. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns. Nothing in this Agreement, expressed or implied, is intended to or
shall confer on any Person (including, without limitation, any Business
Employee) other than the parties hereto or their respective successors and
assigns, any rights, remedies or Liabilities under or by reason of this
Agreement.

 

11.6 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto, in whole
or in part (whether by operation of law or otherwise), without the prior written
consent of the Buyer, in the case of the Sellers, or the Company, in the case of
the Buyer, and any attempt to make any such assignment without such consent
shall be null and void; provided, however, that the Buyer may assign in writing
its rights and obligations, in whole or in part, to one or more of its
wholly-owned Subsidiaries, but the Buyer shall remain jointly and severally
liable with any such assignee(s) with respect to all obligations of the Buyer
hereunder.

 

11.7 Amendment and Modification; Waiver. This Agreement may not be amended,
except by an instrument in writing signed on behalf of each of the parties
hereto. At any time prior to the Closing, the parties hereto may, to the extent
legally permitted, (a) extend the time for the performance of any of the
obligations or other acts of any other party hereto, (b) waive any inaccuracies
in the representations and warranties contained herein or in any document
delivered hereto and (c) waive compliance with any of the agreements or
conditions contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in a written
instrument signed on behalf of such party. The failure of a party to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
those rights.

 

11.8 Enforcement; Jurisdiction. The parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any federal court or state court
sitting in the State of California, County of Santa Clara, this being in
addition to any other remedy to which they are entitled at law or in equity
subject to the terms hereof. In addition, each of the parties hereto (a) hereby
irrevocably agrees that any legal action or proceeding with respect to this
Agreement or for recognition and enforcement of any judgment in respect hereof
brought by another party hereto or its successors or assigns may be brought and
determined in any state or federal court located in the State of California,
County of Santa Clara, and each party hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the exclusive jurisdiction of the
aforesaid courts, and (b) irrevocably waives, and agrees not to assert, by way
of motion, as a defense, counterclaim or otherwise, in any action or proceeding
with respect to

 

63



--------------------------------------------------------------------------------

this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
lawfully serve process, (ii) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (iii) to the fullest extent permitted by applicable Law, that (A) the suit,
action or proceeding in any such court is brought in an inconvenient forum, (B)
the venue of such suit, action or proceeding is improper and (C) this Agreement,
or the subject matter hereof, may not be enforced in or by such courts.

 

11.9 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

11.10 Costs and Expenses. Regardless of whether the transactions contemplated by
this Agreement are consummated and except as otherwise provided in this
Agreement, the Company, on the one hand, and the Buyer, on the other hand, will
each bear their own costs and expenses (including attorneys’ fees and costs)
incurred in connection with this Agreement and the transactions contemplated by
this Agreement.

 

11.11 Casualty Losses. If there shall have been suffered between the date of
this Agreement and the Closing Date any casualty or loss relating to the
Transferred Assets, then at the Closing all claims to insurance proceeds or
other rights of the Company or any of its Subsidiaries against third parties
relating from such casualty or loss shall (to the extent assignable) be
separately assigned by the Company or its Subsidiaries to the Buyer and/or the
applicable Designated Purchaser. To the extent not so assignable, the Company
shall, and shall cause its Subsidiaries to, remit all proceeds received from
insurers or third parties to the extent related to such claims to the Buyer
and/or the applicable Designated Purchaser.

 

11.12 Mutual Drafting. The parties hereto have been represented by counsel who
have carefully negotiated the provisions hereof. As a consequence, the parties
do not intend that the presumptions of any laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement and therefore waive their effects. The provisions
of this Agreement shall be interpreted in a reasonable manner to effect the
intent of the parties.

 

11.13 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
giving effect to the principles of conflict of laws thereof.

 

64



--------------------------------------------------------------------------------

11.14 Severability. Any term or provision of this Agreement which is held by a
court of competent jurisdiction or other authority to be void, invalid or
unenforceable shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability and shall not render void, invalid or
unenforceable the remaining terms and provisions of this Agreement or affect the
validity or enforceability of any of the terms or provisions of this Agreement
in any other jurisdiction so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such a determination, the parties shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.

 

[SIGNATURE PAGE FOLLOWS]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized Representative as of the date
first above written.

 

NETIQ CORPORATION By:  

/s/ Charles M. Boesenberg

--------------------------------------------------------------------------------

Name:   Charles M. Boesenberg Title:   Chief Executive Officer NETIQ IRELAND
LIMITED By:  

/s/ Richard Van Hoesen

--------------------------------------------------------------------------------

Name:   Richard Van Hoesen Title:     NETIQ LIMITED By:  

/s/ Betsy Bayha

--------------------------------------------------------------------------------

Name:   Betsy Bayha Title:     SPIDER HOLDING INC. By:  

/s/ Benjamin H. Ball

--------------------------------------------------------------------------------

Name:   Benjamin H. Ball Title:   President